Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 1 of 108 PageID 2356




                      EXHIBIT 1
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 2 of 108 PageID 2357



                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION




   IN RE HEALTH INSURANCE INNOVATIONS
   SECURITIES LITIGATION                                   Case No. 8:17-cv-02186-TPB-SPF




                                 STIPULATION OF SETTLEMENT



          This Stipulation of Settlement dated June 22, 2020 (the “Stipulation”), is made and entered

   into by and among the following Settling Parties (as defined further in §IV(1)(1.26) below) to the

   above-captioned litigation (the “Litigation”): (i) Lead Plaintiff Robert Rector (as defined further in

   §IV(1)(1.12) below) (on behalf of himself and each of the proposed Settlement Class Members (as

   defined further in §IV(1)(1.24) below)), by and through his counsel of record in the Litigation; and

   (ii) remaining Defendants Health Insurance Innovations, Inc. (now known as Benefytt Technologies,

   Inc.) (hereinafter “HIIQ” or the “Company”) (as defined further in §IV(1)(1.1) below) and Michael

   D. Hershberger (together with HIIQ, the “Defendants” (as defined further in §IV(1)(1.7) below)), by

   and through their counsel of record in the Litigation. The Stipulation is intended by the Settling

   Parties to fully, finally, and forever resolve, discharge, and settle the Released Claims (as defined

   further in §IV(1)(1.19) below), upon and subject to the terms and conditions hereof and subject to

   the approval of the United States District Court for the Middle District of Florida (the “Court”).
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 3 of 108 PageID 2358




   I.     THE LITIGATION

          On and after September 11, 2017, the following actions were filed in the United States

   District Court for the Middle District of Florida, the United States District Court for the Southern

   District of New York, and the United States District Court for the Eastern District of New York,

   respectively, as putative class actions on behalf of persons who purchased or otherwise acquired

   certain publicly traded securities of HIIQ: (i) Kavra v. Health Insurance Innovations, Inc., et al.,

   8:17-cv-02186-EAK-MAP; (ii) Vigorito v. Health Insurance Innovations, Inc., et al., 1:17-cv-06962-

   WHP; and (iii) Cioe Investments, Inc. v. Health Insurance Innovations, Inc., et al., 1:17-cv-05316-

   NG-ST. The Vigorito and Cioe actions were subsequently transferred to the United States District

   Court for the Middle District of Florida, where they were assigned docket numbers 8:17-cv-02845-

   EAK-JSS and 8:17-cv-02980-SDM-AAS, respectively. By order of the Court, the three actions were

   consolidated, Robert Rector was appointed as Lead Plaintiff, and his choice of counsel was approved

   by the Court pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

          The operative complaint in the Litigation is the Consolidated Class Action Complaint for

   Violation of the Federal Securities Laws, filed on March 23, 2018 (the “Complaint”). The Complaint

   alleges claims against Defendants for violation of §§10(b) and 20(a) of the Securities Exchange Act

   of 1934, and Securities and Exchange Commission Rule 10b-5 promulgated thereunder.

          On May 7, 2018, Defendants (together with former individual defendants Gavin T. Southwell

   and Michael W. Kosloske) moved to dismiss the Complaint. By Order dated June 28, 2019, the

   Court granted in part and denied in part Defendants’ motion to dismiss the Complaint, including by

   dismissing both former individual defendants from the Litigation. Defendants answered the

   Complaint on August 12, 2019. Defendants amended their Answer first on September 3, 2019 and

   then again on October 11, 2019. Lead Plaintiff subsequently served Defendants with discovery

   requests and pursued discovery. On November 15, 2019, Plaintiff filed a motion for class
                                                    2
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 4 of 108 PageID 2359




   certification. On January 21, 2020, Defendants opposed Plaintiff’s class certification motion. On

   January 23, 2020, Plaintiff moved for leave to file a class certification reply. The Court subsequently

   granted in part and denied in part Plaintiff’s motion for leave to file a class certification reply. On

   March 6, 2020, Plaintiff filed his class certification reply. On March 24, 2020, Plaintiff and

   Defendants filed a joint motion to stay class certification proceedings pending mediation. On March

   26, 2020, the Court struck Plaintiff’s class certification reply and exhibits from the record sua

   sponte. On April 6, 2020, the Court stayed the Litigation to enable the parties to explore a possible

   settlement through mediation.

          On April 30, 2020, the parties conducted a live mediation via videoconference with David

   Geronemus, Esq. (JAMS), during which the parties reached an agreement-in-principle to settle the

   Litigation for Two-Million Eight-Hundred-Thousand Dollars ($2,800,000) in cash. On May 7,

   2020, the Parties executed a Settlement Term Sheet memorializing the material terms of this

   settlement. On May 11, 2020, the Parties filed a Joint Notice of Settlement with the Court.

   II.    CLAIMS OF THE LEAD PLAINTIFF AND BENEFITS OF
          SETTLEMENT

          Lead Plaintiff believes that the claims asserted in the Litigation have merit. Lead Plaintiff and

   Lead Counsel, however, recognize and acknowledge the expense and duration of continued

   proceedings necessary to prosecute the Litigation against Defendants through trial and appeals. Lead

   Counsel also have taken into account the uncertain outcome and risks in complex actions such as this

   Litigation, as well as the difficulties and delays inherent in such litigation. Lead Counsel also are

   mindful of the potential problems of proof and possible defenses to the violations asserted in the

   Litigation. Lead Counsel believe that the Settlement set forth in this Stipulation confers substantial

   benefits upon the Settlement Class. Based on its evaluation, Lead Counsel has determined that the




                                                     3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 5 of 108 PageID 2360




   Settlement set forth in this Stipulation is in the best interests of Lead Plaintiff and the Settlement

   Class.

   III.     DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

            Defendants have denied and continue to deny each and all of the claims and contentions

   alleged by Plaintiff in the Litigation. Defendants have expressly denied and continue to deny all

   charges of wrongdoing or liability whatsoever arising out of any of the conduct, statements, acts, or

   omissions alleged, or that could have been alleged, in the Litigation, and maintain that their conduct

   was at all times proper and in compliance with applicable provisions of law. Defendants further

   deny, inter alia, that they made any material misstatements or omissions in HIIQ’s public filings,

   press releases, or other public statements, that Lead Plaintiff or the Settlement Class have suffered

   any damages, that the prices of HIIQ securities were artificially inflated by reasons of alleged

   misrepresentations, non-disclosures or otherwise, and that Lead Plaintiff or the Settlement Class

   were harmed by any conduct alleged in the Litigation or that could have been alleged therein. Mr.

   Hershberger further asserts that, at all relevant times, he acted in good faith and in a manner he

   reasonably believed to be in the best interests of the Company and its shareholders.

            This Stipulation shall in no event be construed or deemed to be evidence of an admission or

   concession on the part of any Defendant with respect to any claim or of any fault, liability,

   wrongdoing, or damage whatsoever, or any infirmity in the defenses that Defendants have asserted.

   Defendants believe the Lead Plaintiff could not prove his claims or refute Defendants’ defenses, but

   recognize the burden, inconvenience, expense, and uncertainty inherent in any litigation, and enter

   into this Stipulation to avoid further expense, inconvenience, and the distraction of burdensome and

   protracted litigation and secure releases to the fullest extent permitted by law. Defendants’ decision

   to settle the Litigation was based on the conclusion that further conduct of the Litigation would be

   protracted and expensive, and the determination that it is desirable and beneficial to settle the
                                                     4
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 6 of 108 PageID 2361




   Litigation in the manner and upon the terms and conditions set forth in this Stipulation and to put the

   Released Claims to rest finally and forever, without in any way acknowledging any wrongdoing,

   fault, liability, or damages to Lead Plaintiff and the Settlement Class.

   IV.     TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead

   Plaintiff (for himself and the Settlement Class Members) and Defendants, by and through their

   respective counsel of record, that, without any admission or concession on the part of Lead Plaintiff

   regarding any lack of merit of the claims in this Litigation, and without any admission or concession

   on the part of Defendants of any liability or wrongdoing or lack of merit of their defenses in this

   Litigation, and subject to the approval of the Court, the Litigation and the Released Claims (defined

   below) shall be finally, fully, and forever compromised, settled, released, discharged, and dismissed

   with prejudice, as to all Settling Parties and all former individual defendants, upon and subject to the

   terms and conditions of this Stipulation, as follows:

           1.      Definitions

           As used in the Stipulation the following terms have the meanings specified below:

           1.1     “HIIQ” or the “Company” means Health Insurance Innovations, Inc. (now known as

   Benefytt Technologies, Inc.).

           1.2     “Authorized Claimant” means any Settlement Class Member whose claim for

   recovery has been allowed pursuant to the terms of the Stipulation and who submits a valid Proof of

   Claim and Release form to the Claims Administrator.

           1.3     “Barred Claims” means claims for contribution or indemnity (whether contractual or

   otherwise), however denominated, arising out of, based upon or related to the claims and allegations

   asserted in the Litigation (or any other claims where the alleged injury to the entity/individual is the

   entity’s/individual’s actual or threatened liability to any Settlement Class Member), whether arising

                                                      5
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 7 of 108 PageID 2362




   under state, federal, or foreign law as claims, cross-claims, counterclaims, or third-party claims,

   whether asserted in this Court, in any federal or state court, or in any other court, arbitration

   proceeding, administrative agency, or other forum in the United States or elsewhere, and whether

   such claims are legal or equitable, known or unknown, foreseen or unforeseen, matured or

   discharged, satisfied or unsatisfied, and/or enforceable or unenforceable.

          1.4     “Claims Administrator” means the firm of Epiq Class Action & Claims Solutions,

   Inc. located in Portland, Oregon.

          1.5     “Class Period” means the period commencing on August 4, 2017 and ending on

   September 11, 2017, inclusive.

          1.6     “Covered Transaction” means any transaction in HIIQ Class A common stock or

   exchange-traded put or call options on HIIQ Class A common stock during the Class Period.

          1.7     “Defendants” means Health Insurance Innovations, Inc. (now known as Benefytt

   Technologies, Inc.) and Michael D. Hershberger.

          1.8     “Effective Date” means the first date by which all of the events and conditions

   specified in ¶8.1 of the Stipulation have been met and have occurred.

          1.9     “Escrow Agent” means Kahn Swick & Foti, LLC or its successor(s).

          1.10    “Final” means when the last of the following with respect to the Order and Final

   Judgment, substantially in the form of Exhibit B attached hereto, has occurred: (i) the expiration of

   three (3) business days after the time for the filing of any motion to alter or amend the Order and

   Final Judgment under Federal Rule of Civil Procedure 59(e) without any such motion having been

   filed or, if such a motion is filed, an order denying such motion; (ii) the expiration of three (3)

   business days after the time for the filing or noticing of any appeal from the Order and Final

   Judgment without any appeal or notice of appeal having been filed; and (iii) if such an appeal is filed



                                                     6
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 8 of 108 PageID 2363




   or noticed, then three (3) business days after either (a) the Order and Final Judgment has been finally

   affirmed, the time for a petition for writ of certiorari to review the Order and Final Judgment has

   expired or, if certiorari is granted, the judgment following review pursuant to that grant has been

   finally affirmed; or (b) any appeal from the Order and Final Judgment or any proceeding on

   certiorari to review the Order and Final Judgment has been finally dismissed. For purposes of this

   paragraph, an “appeal” shall include any petition for a writ of certiorari or other writ that may be

   filed in connection with approval or disapproval of this Settlement, but shall not include any appeal

   that concerns only the issue of attorneys’ fees and expenses or the Plan of Allocation of the

   Settlement Fund. Any proceeding or order, or any appeal or petition for a writ of certiorari pertaining

   solely to any plan of distribution and/or application for attorneys’ fees, costs, or expenses, shall not

   in any way delay or preclude the Order and Final Judgment from becoming Final.

           1.11    “Lead Counsel” means Kahn Swick & Foti, LLC or its successor(s).

           1.12    “Lead Plaintiff” means the Court-appointed lead plaintiff Robert Rector.

           1.13    “Notice Order” means the order described in ¶4.1 hereof.

           1.14    “Order and Final Judgment” means the judgment to be rendered by the Court,

   substantially in the form attached hereto as Exhibit B (or in such other form as may be approved in

   writing by all of the Settling Parties acting by and through their respective counsel of record in the

   Litigation).

           1.15    “Person” means an individual, corporation, limited liability corporation, professional

   corporation, limited liability partnership, partnership, limited partnership, limited liability company,

   association, joint stock company, joint venture, estate, legal representative, trust, unincorporated

   association, government or any political subdivision or agency thereof, and any business or legal




                                                      7
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 9 of 108 PageID 2364




   entity and all of their respective spouses, heirs, beneficiaries, executors, administrators, predecessors,

   successors, representatives, or assignees.

           1.16    “Plaintiff’s Counsel” means any counsel who have appeared for the Plaintiff in the

   Litigation, including Liaison Counsel George Gesten McDonald, PLLC.

           1.17    “Plan of Allocation” means a plan or formula of allocation of the Settlement Fund

   whereby the Settlement Fund shall be distributed to Authorized Claimants after payment of expenses

   of notice and administration of the Settlement, Taxes and Tax Expenses, and such attorneys’ fees,

   costs, expenses, and interest as may be awarded by the Court. Any Plan of Allocation is not part of

   the Stipulation, and Defendants and the Released Persons shall have no responsibility or liability

   with respect thereto.

           1.18    “Released Persons” means each and every past and current defendant named in this

   Litigation and, whether or not identified in any complaint filed in the Litigation, each past and

   current defendant’s respective families, associates, affiliates, and each and all of their past or present

   directors, officers, employees, partners, member firms or affiliates, principals, agents, predecessors,

   successors, parents, subsidiaries, divisions, departments, joint ventures, attorneys, accountants,

   insurers, co-insurers and reinsurers, assigns, spouses, heirs, executors, trustees, general or limited

   partners or partnerships, limited liability companies, members, stockholders, underwriters, personal

   or legal advisors or representatives, estates, administrators, predecessors, successors and assigns or

   other individuals or entities in which the respective past or current defendant has a controlling

   interest or which is related to or affiliated with the respective past or current defendants, their

   associates, any related or affiliated entities, or any members of their immediate families, or any trusts

   for which any of them are trustees, settlors, or beneficiaries, and the predecessors, successors,

   administrators and assigns of each of the foregoing.



                                                       8
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 10 of 108 PageID 2365




           1.19    “Released Claims” means any and all claims (including “Unknown Claims” as

   defined in ¶1.27 below), rights, demands, obligations, damages, actions, suits, matters, issues, causes

   of action, or liabilities whatsoever, in law or in equity, accrued or unaccrued, fixed or contingent,

   direct, individual or representative, of every nature and description, whether known or unknown,

   whether arising under federal, state, local, common or foreign law or any other law, rule, or

   regulation, that arise out of or relate in any way, in whole or in part, directly or indirectly, to the

   purchase or sale of HIIQ securities during the Class Period and the acts, facts, transactions, events,

   occurrences, statements, disclosures, representations, filings, publications, disseminations, press

   releases, presentations, omissions, or failures to act that were, could have been, or could in the future

   be alleged or asserted by Lead Plaintiff or any member of the Settlement Class in the Litigation or in

   any other action in any court or forum. Released Claims do not include claims asserted on HIIQ’s

   purported behalf in shareholder derivative actions, except that Lead Plaintiff agrees not to bring, or

   in any way to cause any other person to bring, any derivative claims in connection with, arising out

   of, related to, and/or based upon, in whole or in part, directly or indirectly, in any way, any acts,

   facts, wrongdoing, or any other matter alleged or asserted, or which could have been alleged or

   asserted, in the Litigation.

           1.20    “Settled Defendants’ Claims” means all claims, demands, losses, rights, and causes of

   action of any nature whatsoever, that have been or could have been asserted in the Litigation or any

   forum by the Defendants or any of them or the successors and assigns of any of them against the

   Lead Plaintiff, Settlement Class Members, or Plaintiff’s Counsel, which arise out of or relate in any

   way to the institution, prosecution, assertion, settlement, or resolution of the Litigation (except for

   claims to enforce the Settlement or orders issued by the Court in connection with the Settlement); for

   the avoidance of doubt, “Settled Defendants’ Claims” does not include any rights or claims of



                                                      9
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 11 of 108 PageID 2366




   Defendants against their insurers, or their insurers’ subsidiaries, predecessors, successors, assigns,

   affiliates, or representatives, under or related to any policies of insurance.

          1.21    “Settlement” means the settlement of the Litigation as set forth in this Stipulation.

          1.22    “Settlement Amount” means the principal amount of Two-Million Eight-Hundred-

   Thousand Dollars ($2,800,000.00) in cash to be paid pursuant to ¶2.1 of this Stipulation. Defendants

   shall not have any obligation whatsoever to pay any amount over and above the principal amount of

   Two-Million Eight-Hundred-Thousand Dollars ($2,800,000.00) in cash.

          1.23    “Settlement Class” means all Persons or entities who purchased or otherwise acquired

   HIIQ Class A common stock (trading symbol HIIQ) or exchange-traded call options on HIIQ Class

   A common stock, and all persons who sold (wrote) exchange-traded put options on HIIQ Class A

   common stock, between August 4, 2017 and September 11, 2017, inclusive. Excluded from the

   Settlement Class are Defendants, all current and former directors and officers of Health Insurance

   Innovations, Inc., each of their respective family members, and any affiliates controlled or owned by

   any of these excluded individuals and/or entities. Also excluded from the Settlement Class are those

   Persons who timely and validly request exclusion from the Settlement Class pursuant to the Notice

   (as defined in ¶4.1 herein).

          1.24    “Settlement Class Member” or “Settlement Class Members” mean any Person who

   falls within the definition of the Settlement Class as set forth in ¶1.23 of the Stipulation.

          1.25    “Settlement Fund” means the interest-bearing escrow account into which the

   Settlement Amount is to be paid. The Settlement Fund shall include the Settlement Amount plus any

   interest that may accrue thereon as provided for herein.

          1.26    “Settling Parties” means, collectively, each of the Defendants and the Lead Plaintiff

   on behalf of himself and each of the Settlement Class Members.



                                                     10
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 12 of 108 PageID 2367




           1.27    “Unknown Claims” means any and all Released Claims that Lead Plaintiff or any

   member of the Settlement Class does not know or suspect to exist in his, her, or its favor at the time

   of the release of the Released Persons, which if known by him, her or it might have affected his, her

   or its settlement with and release of the Released Persons or might have affected his, her or its

   decision not to object to the settlement or not exclude himself, herself, or itself from the Settlement

   Class. Lead Plaintiff and every member of the Settlement Class expressly waive, and by operation of

   the Order and Final Judgment shall be deemed to have waived and shall have waived, to the fullest

   extent permitted by law, any and all provisions, rights and benefits conferred by California Civil

   Code § 1542 (to the extent applicable), and any law of any state or territory of the United States, or

   principle of common law, or the law of any foreign jurisdiction, that is similar, comparable or

   equivalent to California Civil Code § 1542, which provides:

           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
           FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
           BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
           SETTLEMENT WITH THE DEBTOR.

   Lead Plaintiff and the Settlement Class Members may hereafter discover facts in addition to or

   different from those which he, she, or it now knows or believes to be true with respect to the subject

   matter of the Released Claims, but Lead Plaintiff shall expressly, fully, finally, and forever settle and

   release, and each Settlement Class Member shall be deemed to have, and by operation of the Order

   and Final Judgment shall have, fully, finally, and forever settled and released, any and all Released

   Claims, known or unknown, suspected or unsuspected, contingent or non-contingent, whether or not

   concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or equity

   now existing or coming into existence in the future, including, but not limited to, conduct which is

   negligent, intentional, with or without malice, or a breach of any duty, law or rule, without regard to

   the subsequent discovery or existence of such different or additional facts.             Lead Plaintiff
                                                      11
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 13 of 108 PageID 2368




   acknowledges, and every member of the Settlement Class by law and operation of the Order and

   Final Judgment shall be deemed to have acknowledged, that the inclusion of “Unknown Claims” in

   the definition of Released Claims was separately bargained for and was a material element of the

   Settlement.

          2.      The Settlement

                  a.      The Settlement Fund

          2.1     In consideration of the terms of this Settlement and the full and final settlement,

   resolution, release, and discharge of all Released Claims, HIIQ shall pay or cause to be paid the

   Settlement Amount, as follows: HIIQ shall deposit or cause to be deposited the Settlement Amount

   into the Settlement Fund within twenty (20) business days of the Court’s entry of the Notice Order

   preliminarily approving the Settlement. Lead Counsel shall provide counsel for Defendants with

   wiring instructions for the Settlement Fund, the payee’s W-9, and any other documents reasonably

   required by HIIQ to process the payments as expeditiously as possible and in any event within five

   (5) business days of the Court’s entry of the Notice Order preliminarily approving the Settlement.

          2.2     Other than the obligation of HIIQ to cause the Settlement Amount to be deposited

   into the Settlement Fund pursuant to ¶2.1 of the Stipulation, Defendants shall have no obligation to

   make any other payment pursuant to this Stipulation.

                  b.      The Escrow Agent

          2.3     The Escrow Agent shall invest any funds in excess of the $175,000 (advanced

   pursuant to ¶2.7 below) in short-term United States Agency or Treasury Securities (or a mutual fund

   invested solely in such instruments) and shall collect and reinvest all interest accrued thereon in the

   same instruments. Any funds held in escrow in an amount of less than or equal to $175,000 may be

   held in an interest-bearing bank account insured by the Federal Deposit Insurance Corporation. The

   interest from the Settlement Fund will accrue to the benefit of the Settlement Class upon the

                                                     12
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 14 of 108 PageID 2369




   Effective Date. All risks related to the investment of the Settlement Fund in accordance with the

   investment guidelines set forth in this paragraph shall be borne by the Settlement Fund, and the

   Released Persons shall have no responsibility for, interest in, or liability whatsoever with respect to

   investment decisions or the actions of the Escrow Agent, or any transactions executed by the Escrow

   Agent.

            2.4    The Escrow Agent shall not disburse the Settlement Fund except as provided in the

   Stipulation, by an order of the Court, or with the prior written agreement among Plaintiff’s Counsel

   and counsel for Defendants.

            2.5    Subject to further order and/or direction as may be made by the Court, the Escrow

   Agent is authorized to execute such transactions on behalf of the Settlement Class Members as are

   consistent with the terms of the Stipulation.

            2.6    All funds held by the Escrow Agent shall be deemed and considered to be in custodia

   legis, and shall remain subject to the jurisdiction of the Court, until such time as such funds shall be

   distributed pursuant to the Stipulation and/or further order(s) of the Court.

            2.7    HIIQ agrees to advance $175,000 from the Settlement Amount to the Escrow Agent

   to be used by the Claims Administrator solely for costs in connection with the distribution of the

   Notice to the Settlement Class Members and the administration of the Settlement Fund pursuant to

   the Plan of Allocation (“Notice and Administration Component”). The Notice and Administration

   Component shall be paid to the Escrow Agent within twenty (20) business days of the Court’s entry

   of the Notice Order preliminarily approving the Settlement. Within (5) business days after payment

   of the Notice and Administration Component, the Escrow Agent shall establish a “Notice and

   Administration Fund,” and deposit the $175,000 from the Notice and Administration Component




                                                     13
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 15 of 108 PageID 2370




   Fund in it. The Notice and Administration Fund may also be invested and earn interest as provided

   for in ¶2.3 of this Stipulation.

           2.8     The Notice and Administration Component shall be used, without further approval

   from Defendants or the Court, for the reasonable costs and expenses associated with identifying

   members of the Settlement Class and effecting mail notice and publication notice to the Settlement

   Class, and the administration of the Settlement, including, without limitation, the actual costs of

   publication, printing and mailing the Notice, reimbursements to nominee owners for forwarding

   notice to their beneficial owners, and the administrative expenses incurred and fees charged by the

   Claims Administrator in connection with providing notice and processing the submitted claims,

   provided that the foregoing costs and expenses shall not exceed $175,000. To the extent the

   foregoing costs and expenses do exceed $175,000, prior to the Effective Date, Lead Counsel shall

   apply to the Court for an order allowing for reimbursement from the Settlement Fund of the

   foregoing costs and expenses in excess of $175,000. Any costs and expenses in excess of $175,000

   shall not be the responsibility of Defendants.

                   c.      Taxes

           2.9     (a)     The Settling Parties and their counsel agree that the Settlement Fund is

   intended to be a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1. The

   Settling Parties and their counsel agree that the Settlement Fund should at all times be treated as

   being a “qualified settlement fund” within the meaning of Treas. Reg. § 1.468B-1. In addition, the

   Escrow Agent shall timely make such elections as necessary or advisable to carry out the provisions

   of this ¶2.9, including the “relation-back election” (as defined in Treas. Reg. §1.468B-1(j)(2)) back

   to the earliest permitted date. Such elections shall be made in compliance with the procedures and

   requirements contained in such Treasury regulations promulgated under §468B of the Internal

   Revenue Code of 1986, as amended (the “Code”). It shall be the responsibility of the Escrow Agent
                                                    14
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 16 of 108 PageID 2371




   to timely and properly prepare and deliver the necessary documentation for signature by all

   necessary parties, and thereafter to cause the appropriate filing to occur.

                  (b)         For the purpose of §468B of the Code and the Treasury regulations

   promulgated thereunder, the Escrow Agent shall be designated as the “administrator” of the

   Settlement Fund. The Escrow Agent shall timely and properly file all informational and other tax

   returns necessary or advisable with respect to the Settlement Fund (including, without limitation, the

   returns described in Treas. Reg. §1.468B-2(k)). Such returns (as well as the election described in

   ¶2.9(a) hereof) shall be consistent with this ¶2.9 and in all events shall reflect that all Taxes as

   defined in ¶2.9(c) hereof (including any estimated Taxes, interest, or penalties) on the income earned

   by the Settlement Fund shall be paid out of the Settlement Fund as provided in ¶2.9(c) hereof.

                  (c)         All: (a) taxes (including any estimated taxes, interest, or penalties) arising

   with respect to the income earned by the Settlement Fund, including any taxes or tax detriments that

   may be imposed upon Defendants or the Released Persons with respect to any income earned by the

   Settlement Fund for any period during which the Settlement Fund does not qualify as a “qualified

   settlement fund” for federal or state income tax purposes (“Taxes”); and (b) expenses and costs

   incurred in connection with the operation and implementation of this ¶2.9 (including, without

   limitation, expenses of tax attorneys and/or accountants and mailing and distribution costs and

   expenses relating to filing (or failing to file) the returns described in this ¶2.9) (“Tax Expenses”),

   shall be paid out of the Settlement Fund. In no event shall Defendants or the Released Persons have

   any responsibility for or liability with respect to the Taxes or the Tax Expenses. The Escrow Agent

   shall indemnify and hold each of the Defendants and the Released Persons harmless for Taxes and

   Tax Expenses (including, without limitation, Taxes payable by reason of any such indemnification).

   Further, Taxes and Tax Expenses shall be treated as, and considered to be, a cost of administration of



                                                     15
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 17 of 108 PageID 2372




   the Settlement Fund and shall be timely paid by the Escrow Agent out of the Settlement Fund

   without prior order from the Court, and the Escrow Agent shall be obligated (notwithstanding

   anything herein to the contrary) to withhold from distribution to Authorized Claimants any funds

   necessary to pay such amount, including the establishment of adequate reserves for any Taxes and

   Tax Expenses (as well as any amounts that may be required to be withheld under Treas. Reg.

   §1.468B-2(1)(2)); neither Defendants nor the Released Persons are responsible therefor nor shall

   they have any liability with respect thereto. The Settling Parties hereto agree to cooperate with the

   Escrow Agent, each other, and their tax attorneys and accountants to the extent reasonably necessary

   to carry out the provisions of this ¶2.9.

                  (d)         For the purpose of this ¶2.9, references to the Settlement Fund shall

   include both the Settlement Fund and the Notice and Administration Component and shall also

   include any earnings thereon.

          3.      Termination of Settlement

          3.1     In the event that the Stipulation is not approved, or is terminated, canceled, or fails to

   become effective for any reason, including, without limitation, in the event the Order and Final

   Judgment is reversed or vacated following any appeal taken therefrom, or is successfully collaterally

   attacked, the Settlement Fund (including accrued interest), less reasonable expenses actually incurred

   or due and owing from the Settlement Fund for the notice and administration of the Settlement

   pursuant to ¶2.8 above, shall be refunded to HIIQ pursuant to written instructions provided by

   counsel for Defendants to the Escrow Agent in accordance with ¶8.6 herein.

          4.      Notice Order and Settlement Hearing

          4.1     Promptly after execution of the Stipulation, the Settling Parties shall submit the

   Stipulation together with its Exhibits to the Court, and Lead Counsel shall apply for entry of an order

   (the “Notice Order”), substantially in the form and content of Exhibit A attached hereto, requesting,

                                                     16
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 18 of 108 PageID 2373




   inter alia, the preliminary approval of the Settlement set forth in the Stipulation, approval for the

   mailing of the Notice of Pendency and Proposed Settlement of Class Action (the “Notice”),

   substantially in the form of Exhibit A-1 attached hereto, and approval of the publication of a

   Summary Notice, substantially in the form of Exhibit A-2 attached hereto. The Notice shall include

   the general terms of the Settlement set forth in the Stipulation, the proposed Plan of Allocation, the

   general terms of the Fee and Expense Application as defined in ¶7.1 below, and the date of the

   Settlement Hearing as defined in ¶4.2 below.

           4.2     The Settling Parties agree to request that, after notice is given and not earlier than

   ninety (90) calendar days after the later of the dates on which the appropriate Federal official and the

   appropriate State officials are served with notice, the Court hold a hearing (the “Settlement

   Hearing”) and finally approve the Settlement of the Litigation as set forth herein. At or after the

   Settlement Hearing, Lead Counsel also will request that the Court approve the proposed Plan of

   Allocation and the Fee and Expense Application, and the Settling Parties shall request and obtain

   from the Court the Order and Final Judgment (or a judgment substantially in the form of Exhibit B

   attached hereto). The Order and Final Judgment shall contain a bar order substantially in the form

   set forth in Exhibit B that permanently bars, enjoins, and restrains any Person from commencing,

   prosecuting, or asserting any Barred Claims against any of the Released Persons, whether as claims,

   cross-claims, counterclaims, third-party claims, or otherwise, and whether asserted in the Litigation

   or any other proceeding, in this Court, in any federal or state court, or in any other court, arbitration

   proceeding, administrative agency, or other forum in the United States or elsewhere. The bar order

   shall be the broadest permitted under the PSLRA, but shall not release any claim by Defendants for

   insurance coverage, nor shall it bar shareholder derivative claims to the extent such derivative claims

   are permitted under the terms of ¶1.19 of this Stipulation. Pursuant to the Class Action Fairness Act



                                                      17
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 19 of 108 PageID 2374




   (“CAFA”), no later than ten (10) calendar days after this Settlement Agreement is filed with the

   Court, Defendants shall serve proper notice of the proposed Settlement upon those who are entitled

   to such notice pursuant to CAFA. Defendants shall bear the cost of serving the CAFA notice.

          4.3     Except for HIIQ’s obligation to pay or cause payment of the Settlement Amount into

   the Settlement Fund as set forth herein, and to use best efforts to provide Lead Plaintiff with

   information from HIIQ’s shareholder transfer records, if any, with respect to the identification of

   Settlement Class Members, Defendants and the Released Persons shall have no involvement,

   liability, obligation or responsibility for selection of the Claims Administrator, the claims

   administration process, the Plan of Allocation, or the distribution of the Net Settlement Fund (as

   defined below in ¶6.2(d) below) after approval.

          5.      Releases and Covenant Not to Sue

          5.1     The obligations incurred pursuant to this Stipulation shall be a full and final

   disposition of the Litigation, any and all Released Claims as against all Released Persons, and any

   and all Settled Defendants’ Claims.

          5.2     Upon the Effective Date, as defined in ¶1.8 hereof, the Lead Plaintiff, each and all of

   the Settlement Class Members and anyone claiming through or on behalf of any of them, and

   Plaintiff’s Counsel shall be deemed to have, and by operation of the Order and Final Judgment shall

   have, fully, finally, and forever waived, released, relinquished, discharged, and dismissed all

   Released Claims against all Released Persons, and shall forever be barred and enjoined from

   commencing, instituting, intervening in or participating in, prosecuting or continuing to prosecute

   any action or other proceeding in any court of law or equity, arbitration tribunal, or administrative

   forum, or other forum of any kind or character (whether brought directly, in a representative

   capacity, derivatively, or in any other capacity), that asserts any of the Released Claims against any

   of the Released Persons, regardless of whether such Settlement Class Member executes and delivers
                                                     18
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 20 of 108 PageID 2375




   a Proof of Claim and Release, and whether or not such Settlement Class Member shares in the

   Settlement Fund.

          5.3     Upon the Effective Date, as defined in ¶1.8 hereof, each of the Defendants shall be

   deemed to have, and by operation of the Order and Final Judgment shall have, fully, finally, and

   forever released, relinquished, and discharged Lead Plaintiff, each and all of the Settlement Class

   Members, and Plaintiff’s Counsel from all Settled Defendants’ Claims, and shall be forever barred

   and enjoined from commencing, instituting, intervening in or participating in, prosecuting or

   continuing to prosecute any action or other proceeding in any court of law or equity, arbitration

   tribunal, or administrative forum, or other forum of any kind or character (whether brought directly,

   in a representative capacity, derivatively, or in any other capacity), that asserts any of the Settled

   Defendants’ Claims against Lead Plaintiff, any of the Settlement Class Members, or Plaintiff’s

   Counsel.

          5.4     Lead Plaintiff, each and all of the Settlement Class Members, and Plaintiff’s Counsel

   agree and covenant not to file or pursue any of the Released Claims against any Released Persons

   between the date of this Stipulation and the Effective Date. The Settling Parties agree that, if the

   Settlement does not become Final, the period of time between the date of this Stipulation and the

   date that Defendants became aware that the Settlement would not become Final shall not be counted

   for purposes of any defense based on passage of time.

          6.      Administration and Calculation of Claims, Final Awards, and
                  Supervision and Distribution of Settlement Fund

          6.1     The Claims Administrator, subject to such supervision and direction of the Court

   and/or Lead Counsel as may be necessary or as circumstances may require, shall administer and

   calculate the claims submitted by Settlement Class Members and shall oversee distribution of the

   Net Settlement Fund (defined below) to Authorized Claimants.


                                                    19
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 21 of 108 PageID 2376




          6.2     The Settlement Fund shall be applied as follows:

                        (a)   to pay all the costs and expenses reasonably and actually incurred in

      connection with providing notice, locating Settlement Class Members, soliciting Settlement

      Class claims, assisting with the filing of claims, administering and distributing the Net

      Settlement Fund to Authorized Claimants, processing Proof of Claim and Release forms, and

      paying escrow fees and costs, if any;

                        (b)   to pay the Taxes and Tax Expenses described in ¶2.9 above;

                        (c)   to pay Plaintiff’s Counsel’s attorneys’ fees, expenses, and costs with

      interest thereon (the “Fee and Expense Award”) and Lead Plaintiff’s expenses, if and to the

      extent allowed by the Court; and

                        (d)   to distribute the balance of the Settlement Fund (the “Net Settlement

      Fund”) to Authorized Claimants as allowed by the Stipulation, the Plan of Allocation, or the

      Court.

          6.3     Upon the Effective Date and thereafter, and in accordance with the terms of the

   Stipulation, the Plan of Allocation, or such further approval and further order(s) of the Court as may

   be necessary or as circumstances may require, the Net Settlement Fund shall be distributed to

   Authorized Claimants, subject to and in accordance with the following:

                  (a)         Each Settlement Class Member who wishes to participate in the Net

   Settlement Fund shall be required to submit a Proof of Claim and Release form, substantially in a

   form approved by the Court, supported by such documents as are designated therein, including proof

   of the transactions claimed, or such other documents or proof as the Claims Administrator, in its

   discretion, may deem acceptable. All Proof of Claim and Release forms must be submitted by the




                                                    20
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 22 of 108 PageID 2377




   date specified in the Notice unless such period is extended by order of the Court, in which case all

   Proof of Claim and Release forms must be submitted by the later date specified in that order;

                   (b)         Any Settlement Class Member who fails to submit a Proof of Claim and

   Release form by the date specified in the Notice (or by the later date, if any, specified by order of the

   Court), shall be forever barred from receiving any payment pursuant to this Stipulation (unless, by

   order of the Court, a later-submitted Proof of Claim and Release form by such Settlement Class

   Member is approved), but shall in all other respects be bound by all of the terms of this Stipulation

   and the Settlement, including the terms of the Order and Final Judgment to be entered in the

   Litigation and the releases provided for herein, and will be barred from bringing any action against

   the Released Persons concerning the Released Claims. A Proof of Claim and Release form shall be

   deemed to have been submitted when posted, if received with a postmark indicated on the envelope

   and if mailed by first-class mail and addressed in accordance with the instructions thereon. In all

   other cases, the Proof of Claim and Release form shall be deemed to have been submitted when

   actually received by the Claims Administrator. Notwithstanding the foregoing, Lead Counsel may, in

   its discretion, accept for processing late submitted claims so long as the distribution of the Net

   Settlement Fund to Authorized Claimants is not materially delayed;

                   (c)         Each Proof of Claim and Release form shall be submitted to and reviewed

   by the Claims Administrator, who shall determine in accordance with this Stipulation and the

   approved Plan of Allocation the extent, if any, to which each claim shall be allowed, subject to

   review by the Court pursuant to subparagraph (e) below;

                   (d)         Proof of Claim and Release forms that do not meet the submission

   requirements may be rejected. Prior to rejection of a Proof of Claim and Release form, the Claims

   Administrator shall communicate with the claimant in order to remedy any curable deficiencies in



                                                      21
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 23 of 108 PageID 2378




   the Proof of Claim and Release form submitted. The Claims Administrator shall notify, in a timely

   fashion and in writing, all claimants whose Proof of Claim and Release forms it proposes to reject in

   whole or in part, setting forth the reasons therefor, and shall indicate in such notice that the claimant

   whose claim is to be rejected has the right to a review by the Court if the claimant so desires and

   complies with the requirements of subparagraph (e) below;

                   (e)         If any claimant whose claim has been rejected in whole or in part desires

   to contest such rejection, the claimant must, within twenty (20) calendar days after the date of

   mailing of the notice required in subparagraph (d) above, serve upon the Claims Administrator a

   notice and statement of reasons indicating the claimant’s grounds for contesting the rejection, along

   with any supporting documentation, and requesting a review thereof by the Court. If a dispute

   concerning a claim cannot be otherwise resolved, Lead Counsel shall thereafter present the request

   for review to the Court; and

                   (f)         The Net Settlement Fund shall be distributed to the Authorized Claimants

   substantially in accordance with the Plan of Allocation described in the Notice and approved by the

   Court.

            6.4    Except for HIIQ’s obligation to pay or cause payment of the Settlement Amount into

   the Settlement Fund as set forth herein, and to cooperate in the production of information with

   respect to the identification of Settlement Class Members from HIIQ’s shareholder transfer records,

   as provided herein, Defendants and the Released Persons shall have no responsibility for, interest in,

   or liability whatsoever with respect to the investment or distribution of the Settlement Fund (except

   insofar as HIIQ retains the right to a potential refund of the Settlement Amount and accrued interest

   thereon pursuant to the terms of ¶8.6 hereof), the Plan of Allocation, the determination,

   administration, or calculation of claims, the payment or withholding of Taxes or Tax Expenses, or



                                                      22
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 24 of 108 PageID 2379




   any losses incurred in connection therewith. Lead Plaintiff and Lead Counsel shall be solely

   responsible for formulation of the Plan of Allocation of the Settlement Amount to claimants of the

   Settlement Fund.

            6.5    No Person shall have any claim against Lead Plaintiff, the Escrow Agent, Plaintiff’s

   Counsel or any Claims Administrator, or Defendants, the Released Persons, or counsel for

   Defendants based on distribution determinations or claim rejections made substantially in

   accordance with the Stipulation and the Settlement contained herein, the Plan of Allocation, or

   further order(s) of the Court.

            6.6    If there is any balance remaining in the Net Settlement Fund after six (6) months from

   the date of distribution of the Net Settlement Fund (whether by reason of tax refunds, uncashed

   checks, or otherwise), then, after the Claims Administrator has made reasonable and diligent efforts

   to have Settlement Class Members who are entitled to participate in the distribution of the Net

   Settlement Fund cash their distributions, any balance remaining shall be re-distributed among

   Authorized Claimants in an equitable and economic manner and any remainder donated to an

   appropriate non-profit 501(c)(3) organization recommended by Lead Counsel and approved by the

   Court.

            6.7    It is understood and agreed by the Settling Parties that any proposed Plan of

   Allocation of the Net Settlement Fund including, but not limited to, any adjustments to an

   Authorized Claimant’s claim set forth therein, is not a necessary term of the Stipulation and is to be

   considered by the Court separately from the Court’s consideration of the fairness, reasonableness,

   and adequacy of the Settlement set forth in the Stipulation, and any order or proceeding relating to

   the Plan of Allocation shall not operate to terminate or cancel the Stipulation or affect the finality of




                                                      23
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 25 of 108 PageID 2380




   the Court’s Order and Final Judgment approving the Stipulation and the Settlement set forth therein,

   or any other orders entered pursuant to the Stipulation.

          7.      Plaintiff’s Counsel’s Attorneys’ Fees and Expenses

          7.1     Lead Counsel may submit an application or applications (the “Fee and Expense

   Application”) for distributions to it from the Settlement Fund for: (a) an award of attorneys’ fees

   from the Settlement Fund; (b) payment of expenses and costs incurred in connection with

   prosecuting the Litigation; (c) any interest on such attorneys’ fees, costs, and expenses at the same

   rate and for the same periods as earned by the Settlement Fund; and (d) reimbursement for the

   expenses of Lead Plaintiff, pursuant to 15 U.S.C. §78u-4(a)(4). Lead Counsel reserves the right to

   make additional applications for fees and expenses incurred to be paid out of the Settlement Fund.

          7.2     The attorneys’ fees, expenses, and costs, including the fees of experts and consultants,

   as awarded by the Court, shall be paid to Lead Counsel from the Settlement Fund, as ordered, five

   (5) business days after the Court executes an order awarding such fees and expenses. Lead Counsel

   shall thereafter allocate, subject to the conditions below, the attorneys’ fees amongst Plaintiff’s

   Counsel in a manner in which it in good faith believes reflects the contributions of such counsel to

   the prosecution and settlement of the Litigation. In the event that the Effective Date does not occur,

   or the Order and Final Judgment or the order making the Fee and Expense Award is reversed or

   modified, or the Stipulation is canceled or terminated for any other reason, and in the event that the

   Fee and Expense Award has been paid to any extent, then Plaintiff’s Counsel, including their law

   firms, partners, and/or shareholders, shall within fifteen (15) business days from receiving notice

   from a court of appropriate jurisdiction, refund to the Settlement Fund the fees, expenses, and costs

   previously paid to them from the Settlement Fund plus interest thereon at the same rate as earned on

   the Settlement Fund in an amount consistent with such reversal or modification, and the refunded

   amount shall thereafter be distributed by the Escrow Agent to HIIQ pursuant to the terms of ¶8.6
                                                    24
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 26 of 108 PageID 2381




   hereof. Each such Plaintiff’s Counsel’s law firm, as a condition of receiving such fees and expenses,

   on behalf of itself and each partner and/or shareholder of it, agrees that the law firm and its partners

   and/or shareholders are subject to the jurisdiction of the Court for the purpose of enforcing the

   provisions of this paragraph.

           7.3     The procedure for and allowance or disallowance by the Court of any application by

   Lead Counsel for attorneys’ fees and expenses, including the fees and expenses of experts and

   consultants, to be paid out of the Settlement Fund, are not part of the Settlement set forth in this

   Stipulation and are to be considered by the Court separately from the Court’s consideration of the

   fairness, reasonableness, and adequacy of the Settlement set forth in this Stipulation. Any order or

   proceedings relating to the Fee and Expense Application, or any appeal from any order relating

   thereto or reversal or modification thereof, shall not operate to terminate or cancel the Stipulation, or

   affect or delay the finality of the Order and Final Judgment approving the Stipulation and the

   Settlement of the Litigation set forth herein.

           7.4     Defendants and the Released Persons shall have no responsibility for, and no liability

   whatsoever with respect to, any payment to Plaintiff’s Counsel, from the Settlement Fund or

   otherwise.

           7.5     Defendants and the Released Persons shall have no responsibility for, and no liability

   whatsoever with respect to, the allocation among Plaintiff’s Counsel, and/or any other Person who

   may assert some claim thereto, of any Fee and Expense Award that the Court may make in the

   Litigation.

           8.      Conditions of Settlement, Effect of Disapproval, Cancellation or
                   Termination

           8.1     The Effective Date of the Stipulation shall be conditioned on the occurrence of all of

   the following events:


                                                      25
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 27 of 108 PageID 2382




                      (a)     the Court has entered the Notice Order, as required by ¶4.1 hereof;

                      (b)     the Settlement Amount has been paid, as required by ¶2.1 above;

                      (c)     the Court has approved this Stipulation, following notice to the Settlement

      Class Members and the Settlement Hearing, as prescribed by Rule 23 of the Federal Rules of

      Civil Procedure;

                      (d)     the Court has entered the Order and Final Judgment, or a judgment

      substantially in the form of Exhibit B attached hereto; and

                      (e)     the Order and Final Judgment has become Final, as defined in ¶1.10

      hereof.

          8.2     Upon the occurrence of all of the events referenced in ¶8.1 hereof, any and all

   remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely and

   forever extinguished. If it becomes clear that any of the conditions specified in ¶8.1 hereof cannot or

   will not be met, then the Stipulation shall be canceled and terminated subject to ¶¶8.6-8.8 hereof

   unless Lead Counsel and counsel for Defendant mutually agree in writing to otherwise proceed with

   the Settlement. None of the Settling Parties, or any of them, shall have any obligation whatsoever to

   proceed under any terms other than provided for and agreed herein. Without limitation of any

   Settling Party’s other rights or remedies at law or in equity to enforce its rights against any other

   Settling Party that breaches its obligations under this Stipulation, no breach by any Settling Party of

   its obligations under this Stipulation shall permit any other Party (i) to terminate this Stipulation,

   except to the extent that the terms of this Stipulation expressly authorize such termination and

   termination is undertaken in accordance with such terms, or (ii) after the Effective Date to affect or

   impair the disposition of the Litigation or release of claims contemplated by ¶¶5.1-5.4 herein.




                                                     26
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 28 of 108 PageID 2383




           8.3     Any of the Settling Parties may terminate the Settlement and this Stipulation by

   providing written notice no later than twenty (20) calendar days following (a) a Court order

   declining to (i) certify the Settlement Class or altering in any material respect the scope or definition

   of the Settlement Class; (ii) enter the Notice Order preliminarily approving the Settlement in any

   material respect; (iii) grant final approval to the Settlement in any material respect; or (iv) enter the

   Order and Final Judgment in any material respect; (b) the Order and Final Judgment being vacated,

   modified, or reversed in any material respect; (c) the Effective Date (as defined herein) of the

   Settlement not otherwise occurring; or (d) any material term of the Settlement as set forth in herein

   not being satisfied.

           8.4     As set forth in a separate document executed concurrently with this Stipulation (the

   “Supplemental Agreement”), HIIQ shall also have the option, in its sole and absolute discretion, to

   terminate the Settlement and this Stipulation in the event that Settlement Class Members collectively

   representing more than a certain specified percentage of the total number of HIIQ Class A common

   shares outstanding choose to exclude themselves from the Settlement Class. For avoidance of doubt,

   the final sentence of the definition of “Settlement Class” provided in ¶1.23 herein shall not apply

   with respect calculating the percentage of the total number of HIIQ Class A common shares pursuant

   to this ¶8.4 or the Supplemental Agreement. The Supplemental Agreement will not be filed with the

   Court unless requested by the Court or unless a dispute arises among the Settling Parties concerning

   its interpretation or application. Although the terms of the Supplemental Agreement are not

   explicitly set forth herein, they are a material and integral part of this Stipulation.

           8.5     The Settlement Hearing shall be held at a date and time convenient to the Court, at the

   Sam M. Gibbons United States Courthouse, United States District Court for the Middle District of

   Florida, 801 North Florida Avenue, Tampa, Florida 33602 or at such other location as determined by



                                                      27
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 29 of 108 PageID 2384




   the Court, to determine whether the proposed Settlement of the Litigation on the terms and

   conditions provided for in this Stipulation is fair, reasonable, and adequate as to the Settlement Class

   and should be approved by the Court; whether an Order and Final Judgment as provided in ¶1.14

   should be entered herein; whether the proposed Plan of Allocation should be approved; and to

   determine the amount of fees and expenses that should be awarded to Plaintiff’s Counsel.

           8.6     Unless otherwise ordered by the Court, in the event the Stipulation is terminated, or is

   canceled, or shall not become effective for any reason, within fifteen (15) business days after written

   notification of such event is sent by counsel for Defendants or Lead Counsel to the Escrow Agent,

   subject to the terms of ¶3.1 hereof, the Settlement Fund (including accrued interest), less any

   expenses and any costs which have either been properly disbursed pursuant to ¶2.7 or ¶2.8 hereof or

   are determined to be chargeable to the Settlement Fund for the notice and administration of the

   Settlement pursuant to ¶2.8 herein, shall be refunded by the Escrow Agent to HIIQ plus accrued

   interest attributable to that amount by wire transfer pursuant to written instructions from counsel for

   Defendants. At the request of counsel for Defendants, the Escrow Agent or its designee shall apply

   for any tax refund owed to the Settlement Fund and pay the proceeds, after deduction of any fees or

   expenses reasonably incurred in connection with such application(s) for refund, to HIIQ.

           8.7     In the event that the Stipulation is not approved by the Court or the Settlement set

   forth in the Stipulation is terminated or fails to become effective in accordance with its terms, the

   Settling Parties shall be restored nunc pro tunc to their respective positions in the Litigation as of

   April 30, 2020. In such event, the terms and provisions of the Stipulation, with the exception of

   ¶¶1.1-1.27, 3.1, 7.2-7.5, 8.1-8.8, 9.1, 10.1, and 11.6 hereof, shall have no further force and effect and

   shall not be used in the Litigation or in any other proceeding for any purpose, and any judgment or

   order entered by the Court in accordance with the terms of the Stipulation shall be treated as vacated,



                                                      28
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 30 of 108 PageID 2385




   nunc pro tunc. No order of the Court or modification or reversal on appeal of any order of the Court

   concerning the Plan of Allocation or the amount of any attorneys’ fees, costs, expenses, and interest

   awarded by the Court to Lead Plaintiff or Plaintiff’s Counsel shall constitute grounds for

   cancellation or termination of the Stipulation.

           8.8     If the Effective Date does not occur, or if the Stipulation is terminated pursuant to its

   terms, neither Lead Plaintiff nor Plaintiff’s Counsel shall have any obligation to repay any amounts

   actually and properly disbursed from the Settlement Fund for the notice and administration of the

   Settlement pursuant to ¶¶2.7-2.8 hereof. In addition, any expenses already incurred and properly

   chargeable to the Settlement Fund for the notice and administration of the Settlement pursuant to

   ¶¶2.7-2.8 hereof at the time of such termination or cancellation, but which have not been paid, shall

   be paid by the Escrow Agent in accordance with the terms of the Stipulation prior to the balance

   being refunded in accordance with ¶8.6 hereof.

           9.      Class Certification

           9.1     For purposes of this Stipulation and Settlement only, and subject to approval of the

   Court in accordance with Rule 23(e) of the Federal Rules of Civil Procedure, the Settling Parties

   stipulate to certification of the Settlement Class, as defined herein, and the appointment of Lead

   Plaintiff as class representative of the Settlement Class. In the event that the Settlement upon the

   terms and conditions set forth in this Stipulation is not approved by the Court, is terminated, or the

   Effective Date (see ¶1.8 above) does not occur for any reason, the certification of the Settlement

   Class automatically shall be revoked without requiring any additional action by the Settling Parties

   or the Court. In such event, Defendants reserve their right to object for any and all reasons to the

   certification of any class or sub-class or to the appointment of the Lead Plaintiff as a class

   representative, and this Stipulation shall not be used or considered in any way in connection with

   class certification or class representation.
                                                      29
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 31 of 108 PageID 2386




           10.     No Admission of Wrongdoing

           10.1    This Stipulation, whether or not consummated, and any negotiations, discussions, or

   proceedings in connection herewith shall not be:

                   (a)         used, offered or received against any Defendant or Released Person as

   evidence of or construed as or deemed to be evidence of any presumption, concession, or admission

   by any Defendant or Released Person of the truth of any allegations by Lead Plaintiff or the validity

   of any claim that has been or could have been asserted in the Litigation, or the deficiency of any

   defense that has been or could have been asserted in the Litigation, or of any liability, negligence,

   fault, or wrongdoing of the Defendants, the Released Persons, or any of them;

                   (b)         used, offered or received against any Defendant or Released Person as

   evidence of or construed as or deemed to be evidence of any presumption, concession, or admission

   by any Defendant or Released Person that any damages were suffered by Lead Plaintiff, the

   Settlement Class, or anyone else;

                   (c)         used, offered or received against any Defendant or Released Person as

   evidence of or construed as or deemed to be evidence of any presumption, concession, admission of

   any fault, misrepresentation, or omission with respect to any statement or written document

   approved or made by any Defendant or Released Person, or against Lead Plaintiff or any Settlement

   Class Member as evidence of any infirmity in the claims of Lead Plaintiff and the Settlement Class;

                   (d)         used, offered or received against any Defendant or Released Person as

   evidence of or construed as or deemed to be evidence of any presumption, concession, or admission

   of any liability, negligence, fault, or wrongdoing, or in any way referred to for any other reason as

   against any of the parties to this Stipulation, in any other civil, criminal, or administrative action or

   proceeding in any court, administrative agency, or other forum, other than such proceedings as may

   be necessary to effectuate the provisions of this Stipulation; provided, however, that if this
                                                      30
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 32 of 108 PageID 2387




   Stipulation is approved by the Court, Defendants, the Released Persons, and any of them may refer

   to the Stipulation to effectuate the releases granted them hereunder; or

                   (e)        used, offered or received against any Defendant, Released Person, Lead

   Plaintiff, or Settlement Class Member as evidence of or construed as or deemed to be evidence of

   any presumption, concession, or admission that the consideration to be given hereunder represents an

   amount equal to, less than, or greater than any amount which could have or would have been

   recovered after trial.

           11.     Miscellaneous Provisions

           11.1    The Settling Parties (a) acknowledge that it is their intent to consummate this

   agreement; and (b) agree, subject to their fiduciary and other legal obligations, to cooperate to the

   extent reasonably necessary to effectuate and implement all terms and conditions of the Stipulation

   and to exercise their reasonable best efforts to accomplish the foregoing terms and conditions of the

   Stipulation. Lead Counsel and counsel for Defendants shall cooperate with one another in seeking

   Court approval of the Notice Order and the Stipulation and the Settlement, and to promptly agree

   upon and execute all such other documentation as may be reasonably required to obtain final

   approval of the Settlement. The Settling Parties understand that there are no admissions of liability

   by Defendants, and the Settling Parties shall, in good faith, endeavor to communicate the terms of

   the settlement in a manner that is respectful of the fact that no final adjudication of fault was

   determined by a court or jury.

           11.2    This Stipulation, the Exhibits attached hereto, and the Supplemental Agreement

   constitute the entire agreement between the Settling Parties as to the subject matter hereof and

   supersede any prior or contemporaneous written or oral agreements or understandings between the

   Settling Parties. No representations, warranties, or inducements have been made to any party



                                                    31
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 33 of 108 PageID 2388




   concerning the Stipulation, its Exhibits, or the Supplemental Agreement, other than the

   representations, warranties, and covenants contained and memorialized in such documents.

            11.3   Except as otherwise provided for herein, each party shall bear his, her or its own

   costs.

            11.4   The Settling Parties intend this Settlement to be a final and complete resolution of all

   disputes between them with respect to the Litigation, as well as any disputes which could have been

   raised in the Litigation by Lead Plaintiff, the Settlement Class Members, and each or any of them,

   against Defendants, the Released Persons, counsel for Defendants, and each or any of them, on the

   one hand, and by Defendants, the Released Persons, and each or any of them, against Lead Plaintiff,

   Lead Counsel, and each or any of them, on the other hand. The Settlement compromises all claims

   that were contested and shall not be deemed an admission by any Settling Party as to the merits of

   any claim or defense. The Order and Final Judgment will contain a statement that, during the course

   of the Litigation, the Settling Parties and their respective counsel at all times complied fully with the

   requirements of good faith litigation under the Securities Exchange Act, the Federal Rules of Civil

   Procedure (including Federal Rule of Civil Procedure 11), and any similar provision of state law.

   The Settling Parties agree that the Settlement Amount and the other terms of the Settlement were

   negotiated at arm’s length and in good faith by the Settling Parties and reflect a settlement that was

   reached voluntarily after consultation with competent legal counsel. The Settling Parties shall not

   take the position that the Litigation was brought or defended in bad faith or in violation of Rule 11 or

   the PSLRA, and each Settling Party reserves its right to rebut, in a manner that such party determines

   to be appropriate, any contention made in any public forum that the Litigation was brought or

   defended in bad faith or without a reasonable basis.




                                                      32
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 34 of 108 PageID 2389




           11.5    Defendants and/or the Released Persons may file the Stipulation and/or the Order and

   Final Judgment in any action that may be brought against them in order to support a defense, claim,

   or counterclaim based on principles of res judicata, collateral estoppel, release and discharge, good

   faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

   preclusion or similar defense or counterclaim. Lead Plaintiff understands, acknowledges, and agrees

   that Defendants have denied and continue to deny all claims of wrongdoing, liability, and damages

   alleged in the Litigation.

           11.6    Except as otherwise provided for herein, all agreements made and orders entered

   during the course of the Litigation relating to the confidentiality of information shall survive this

   Stipulation.

           11.7    All of the Exhibits to the Stipulation are material and integral parts hereof and are

   fully incorporated herein by this reference.

           11.8    The Stipulation may be amended or modified only by a written instrument signed by

   or on behalf of all Settling Parties or their respective successors-in-interest.

           11.9    Lead Counsel, on behalf of the Settlement Class, is expressly authorized by Lead

   Plaintiff to take all appropriate action required or permitted to be taken by the Settlement Class

   pursuant to the Stipulation to effectuate its terms and also are expressly authorized to enter into any

   modifications or amendments to the Stipulation on behalf of the Settlement Class which Lead

   Counsel deems appropriate.

           11.10 Each counsel or other person executing the Stipulation or any of its Exhibits on behalf

   of any party hereto hereby warrants that such person has the full authority to do so and that they have

   the authority to take appropriate action required or permitted to be taken pursuant to the Stipulation

   to effectuate its terms.



                                                     33
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 35 of 108 PageID 2390




            11.11 The Stipulation may be executed in one or more counterparts, including by signature

   transmitted via an electronically generated or recorded image of the signature in .pdf or .tif file

   format transmitted via e-mail. All executed counterparts and each of them shall be deemed to be one

   and the same instrument. A complete set of original executed counterparts shall be filed with the

   Court.

            11.12 The Stipulation shall be binding upon, and inure to the benefit of, the successors and

   assigns of the Settling Parties and the Released Persons.

            11.13 With the exception of the matters expressly declared subject to mediation in ¶11.14

   hereto, the Court shall retain jurisdiction with respect to implementation and enforcement of the

   terms of the Stipulation, and the Settling Parties submit to the jurisdiction of the Court for purposes

   of implementing and enforcing the Settlement embodied in the Stipulation.

            11.14 Any claim or dispute among the parties arising out of, relating to, or in connection

   with the interpretation or implementation of the terms of the Stipulation shall be presented initially

   for mediation before David Geronemus, Esq. (JAMS), or such other mediator upon whom the parties

   shall mutually agree, first by way of executed telephonic mediation and if unsuccessful, then by way

   of final, binding, non-appealable resolution. The parties participating in a mediation shall pay an

   equal share of the mediator’s fees. If the mediator certifies that the parties have participated in

   mediation in good faith but have been unable to resolve their disputes, the parties then retain all their

   rights to present any issues to the Court as provided for in the Federal Rules of Civil Procedure.

            11.15 The waiver by one party of any breach of this Stipulation by any other party shall not

   be deemed a waiver by any other party or a waiver of any other prior or subsequent breach of this

   Stipulation.




                                                      34
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 36 of 108 PageID 2391




           11.16 The Stipulation and the Exhibits attached hereto shall be considered to have been

   negotiated, executed, and delivered, and to be wholly performed, in the State of Florida, and the

   rights and obligations of the parties to the Stipulation shall be construed and enforced in accordance

   with, and governed by, the internal, substantive laws of the State of Florida without giving effect to

   that State’s choice-of-law principles.

           11.17 The headings herein are used for the purpose of convenience only and are not meant

   to have legal effect.

           11.18 This Stipulation shall not be construed more strictly against one party than another

   merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

   the Settling Parties, it being recognized that it is the result of arm’s-length negotiations between the

   Settling Parties and the Settling Parties have contributed substantially and materially to the

   preparation of this Stipulation.

           11.19 Whenever this Stipulation requires or contemplates that one party shall or may give

   notice to another, notice shall be provided by electronic mail or next-day (excluding Saturday and

   Sunday) express delivery service as follows and shall be deemed effective upon such transmission or

   delivery, to the email or business address, as the case may be, set forth below:

           If to Defendants, then to:                           If to Lead Plaintiff, then to:

           Robert F. Serio                                      Ramzi Abadou
           GIBSON, DUNN & CRUTCHER LLP                          KAHN SWICK & FOTI, LLP
           200 Park Avenue                                      912 Cole Street, # 251
           New York, New York 10166                             San Francisco, CA 94117
           Telephone: (212) 351-4000                            Telephone: (504) 455-1400
           Email: RSerio@gibsondunn.com                         Email: Ramzi.Abadou@ksfcounsel.com


           11.20 In computing any period of time prescribed or allowed by this Stipulation or by order

   of the Court, the day of the act, event, or default from which the designated period of time begins to



                                                     35
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 37 of 108 PageID 2392




   run shall not be included. The Settling Parties reserve the right, subject to Court approval, to make

   any reasonable extensions of time that might be necessary to carry out any of the provisions of this

   Stipulation.

          11.21 This Stipulation supersedes the Settlement Term Sheet dated May 7, 2020.



        FOR FORMATTING PURPOSES, THE REMAINDER OF THIS PAGE IS BLANK.




                                                    36
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 38 of 108 PageID 2393
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 39 of 108 PageID 2394




                                      GIBSON, DUNN & CRUTCHER LLP

   DATED: June 22, 2020               By: ___________________________
                                      Robert F. Serio (PHV)
                                      Aric H. Wu (PHV)
                                      William J. Moccia (PHV)
                                      Luke A. Dougherty (PHV)
                                      200 Park Avenue
                                      New York, NY 10166-0193
                                      Telephone: (212) 351-4000
                                      RSerio@gibsondunn.com
                                      AWu@gibsondunn.com
                                      WMoccia@gibsondunn.com
                                      LDougherty@gibsondunn.com


                                      HILL WARD HENDERSON

                                      Dennis P. Waggoner (FBN: 509426)
                                      Carolina Y. Blanco (FBN: 98878)
                                      101 East Kennedy Blvd., Suite 3700
                                      Tampa, Florida 33602
                                      Telephone: (813) 221-3900
                                      Facsimile: (813) 221-2900
                                      dennis.waggoner@hwhlaw.com
                                      carolina.blanco@hwhlaw.com

                                      Counsel for Defendants
                                      Health Insurance Innovations, Inc.
                                      and Michael D. Hershberger




                                        38
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 40 of 108 PageID 2395




                     EXHIBIT A
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 41 of 108 PageID 2396




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION




      IN RE HEALTH INSURANCE INNOVATIONS                     Case No. 8:17-cv-02186-TPB-SPF
      SECURITIES LITIGATION



             [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
                           AND PROVIDING FOR NOTICE


             WHEREAS, this consolidated putative class action (the “Litigation”) comes before the

      Court on Lead Plaintiff’s Unopposed Motion for Preliminary Approval of Settlement

      (“Motion”) and on the Stipulation of Settlement dated June 22, 2020 (the “Stipulation”) entered

      into by Lead Plaintiff Robert Rector (“Lead Plaintiff”) and remaining Defendants Health

      Insurance Innovations, Inc. (now known as Benefytt Technologies, Inc.) (hereinafter “HIIQ”

      or the “Company”) and Michael D. Hershberger (together with HIIQ, the “Defendants”) (all

      together, the “Parties”), by and through their respective counsel. The Stipulation is subject to

      review under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”). Together with the

      exhibits attached thereto, the Stipulation sets forth the terms and conditions for the proposed

      settlement of the claims alleged in the Consolidated Class Action Complaint for Violation of

      Federal Securities Laws filed with the Court on March 23, 2018; and

             WHEREAS, the Court is familiar with and has reviewed the record in the Litigation

      and has reviewed the Motion and the Stipulation, together with the exhibits attached thereto

      and incorporated by reference therein, and found good cause for entering the following Order;

             NOW, THEREFORE, IT IS HEREBY ORDERED:



                                                     1
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 42 of 108 PageID 2397




             1.      Pursuant to this Court’s Order dated May 11, 2020, Local Rule 3.08(b), this

      Litigation is re-opened for the purposes of settlement approval in accordance with Fed. R. Civ.

      P. 23(e).

             2.      This order (the “Preliminary Approval Order”) hereby incorporates by

      reference the definitions in the Stipulation and all terms used herein shall have the same

      meanings as set forth in the Stipulation.

             3.      The Court certifies, solely for purposes of effectuating the Settlement, pursuant

      to Rule 23, a class consisting of all Persons or entities who purchased or otherwise acquired

      HIIQ Class A Common Stock (trading symbol HIIQ) or exchange-traded Call Options on HIIQ

      Class A Common Stock, and all persons who sold (wrote) exchange-traded Put Options on

      HIIQ Class A Common Stock between August 4, 2017 and September 11, 2017, inclusive (the

      “Settlement Class”). Excluded from the Settlement Class are Defendants, all current and

      former directors and officers of Health Insurance Innovations, Inc., each of their respective

      family members, and any affiliates controlled or owned by any of these excluded individuals

      and/or entities. Also excluded from the Settlement Class are those Persons who timely and

      validly request exclusion from the Settlement Class pursuant to the Notice sent to potential

      Settlement Class Members.

             4.      Pursuant to Rule 23 and for purposes of settlement only, the Court preliminarily

      certifies Lead Plaintiff Robert Rector as Settlement Class Representative for the Settlement

      Class, and appoints Kahn Swick & Foti, LLC as Lead Counsel for the Settlement Class

      (“Settlement Class Lead Counsel”). Settlement Class Counsel is authorized to act on behalf

      of the Settlement Class with respect to all acts required by, or which may be undertaken




                                                     2
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 43 of 108 PageID 2398




      pursuant to, the Stipulation or such other acts that are reasonably necessary to consummate the

      proposed Settlement set forth in the Stipulation.

             5.      With respect to the Settlement Class, the Court preliminarily finds, solely for

      purposes of effectuating the Settlement, that the prerequisites for a class action under Rules

      23(a) and (b)(3) have been satisfied. The members of the Settlement Class are so numerous

      that joinder of all Settlement Class Members in the class action is impracticable and there are

      questions of law and fact common to the Settlement Class which predominate over any

      individual questions. The claims of Lead Plaintiff are typical of the claims of the Settlement

      Class and Lead Plaintiff and their counsel have fairly and adequately represented and protected

      the interests of all of the Settlement Class Members. A class action is also superior to other

      available methods for the fair and efficient adjudication of the controversy, considering: (a)

      the interests of the members of the Settlement Class in individually controlling the prosecution

      of the separate actions; (b) the extent and nature of any litigation concerning the controversy

      already commenced by members of the Settlement Class; (c) the desirability or undesirability

      of continuing the litigation of these claims in this particular forum; and (d) the difficulties

      likely to be encountered in the management of the class action.

             6.      The Court preliminarily approves: (i) the Settlement of the Litigation as set

      forth in the Stipulation, including the releases contained therein, and (ii) the proposed Plan of

      Allocation described in the Notice, subject to the right of any Settlement Class Member to

      challenge the fairness, reasonableness, and adequacy of the Settlement, the Stipulation or the

      proposed Plan of Allocation, and to show cause, if any exists, why a final judgment dismissing




                                                     3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 44 of 108 PageID 2399




      the Litigation based on the Stipulation should not be ordered herein after due and adequate

      notice to the Settlement Class has been given in conformity with this Order.

              7.      Settlement Class Counsel is hereby authorized to retain Epiq Class Action &

      Claims Solutions, Inc. as the Claims Administrator in connection with the Settlement to

      supervise and administer the notice and claims procedures as well as the processing of claims

      at a cost that is estimated to be no more than $175,000.00 as more fully set forth below:

              i.      No later than twenty (20) calendar days after entry of this Preliminary Approval

      Order (the “Notice Date”), the Claims Administrator shall cause a copy of the Notice and Proof

      of Claim and Release form (“Claim Form”), substantially in the forms attached hereto as

      Exhibits A-1 and A-3, respectively, to be mailed by first class mail, postage prepaid, to all

      members of the Settlement Class who may be identified through reasonable effort, including

      through the cooperation of HIIQ and/or its transfer agents to provide security holder lists as set

      forth in the Stipulation;

              ii.     Settlement Class Counsel shall cause a summary notice (the “Summary

      Notice”), substantially in the form attached hereto as Exhibit A-2, to be published twice no

      later than ten (10) calendar days after the Notice Date: once in the national edition of Investor’s

      Business Weekly and once over the PR Newswire;

              iii.    Settlement Class Counsel shall serve on Defendants’ Counsel and file with the

      Court proof by affidavit or declaration of mailing and publication not later than seven (7)

      calendar days before the Settlement Fairness Hearing.

              iv.     Settlement Class Counsel shall cause the Notice, the Summary Notice, and the

      Claim Form to be placed on the Claims Administrator’s website, on or before the Notice Date.




                                                      4
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 45 of 108 PageID 2400




             8.      Not later than ten (10) days after the submission of the Stipulation to the Court,

      Defendants shall notify the appropriate State and Federal officials under the Class Action

      Fairness Act of 2005 (28 U.S.C. § 1715). Defendants shall file proof of compliance with the

      Class Action Fairness Act of 2005 with the Court at least thirty-five (35) days prior to Final

      Approval Hearing (28 U.S.C. § 1715).

             9.      The Court hereby approves the form of Notice and Summary Notice (together,

      the “Notices”) and the Claim Form, and finds that the procedures established for publication,

      mailing and distribution of such Notices substantially in the manner and form set forth in ¶7

      of this Preliminary Approval Order meet the requirements of Rule 23, the Exchange Act and

      Securities Act, as amended by the Private Securities Litigation Reform Act of 1995, the

      Constitution of the United States, and constitute the best notice practicable under the

      circumstances, and shall constitute due and sufficient notice to all Persons entitled to notice.

             10.     The Claims Administrator shall use reasonable efforts to give notice to brokers

      and other nominees who purchased or otherwise acquired certain publicly traded HIIQ

      Securities for the benefit of another Person during the Class Period. Those brokers and other

      nominees are directed to either: (i) send the Notice and Claim Form to all such beneficial

      owners, postmarked within ten (10) calendar days of receipt of the Notice; or (ii) send a list of

      the names and addresses of such beneficial owners to the Claims Administrator within ten (10)

      calendar days after receipt of the Notice, in which event the Claims Administrator shall mail

      the Notice and Claim Form to such beneficial owners within ten (10) calendar days after receipt

      thereof.




                                                      5
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 46 of 108 PageID 2401




             11.     Upon full compliance with this Preliminary Approval Order, including the

      timely mailing of the Notice and Claim Form to beneficial owners, such nominees may seek

      reimbursement of their reasonable expenses actually incurred in complying with this

      Preliminary Approval Order by providing the Claims Administrator with proper

      documentation supporting the expenses for which reimbursement is sought and reflecting

      compliance with these instructions, including timely mailing of the Notice and Claim Form.

      Such properly documented expenses incurred by nominees in compliance with the terms of

      this Preliminary Approval Order shall be paid from the Settlement Fund in accordance with

      the provisions of the Stipulation, subject to further order of this Court with respect to any

      dispute concerning such compensation.

             12.     Pursuant to Fed. R. Civ. P. 23(e), a hearing (the “Settlement Fairness Hearing”)

      shall be held on _____________, 2020, at ____ __.m., in the Sam M. Gibbons Courthouse,

      United States District Court for the Middle District of Florida, the Honorable Thomas P. Barber

      presiding, for the following purposes:

                     a.     to determine whether the Court should grant final certification of the

                            Settlement Class pursuant to Fed. R. Civ. P. 23(a) and (b)(3);

                     b.     to determine whether the proposed Settlement of the Litigation on the

                            terms and conditions provided for in the Stipulation is fair, reasonable,

                            adequate, and in the best interests of the Settlement Class and should be

                            finally approved by the Court;

                     c.     to determine whether the Plan of Allocation for the proceeds of the

                            Settlement should be approved by the Court as fair and reasonable;




                                                    6
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 47 of 108 PageID 2402




                     d.      to determine whether the Order and Final Judgment, substantially in the

                             form attached as Exhibit B to the Stipulation, should be entered, inter

                             alia, dismissing the Litigation against the Defendants with prejudice and

                             extinguishing and releasing all Released Claims (as defined in the

                             Stipulation);

                     e.      to consider Settlement Class Counsel’s application for an award of

                             attorneys’ fees and reimbursement of litigation expenses;

                     f.      to consider any application for reimbursement of costs and expenses

                             (including lost wages) by Lead Plaintiff in connection with his

                             representation of the Settlement Class; and

                     g.      to rule on such other matters as the Court may deem appropriate.

               13.   The Court reserves the right to adjourn the Settlement Fairness Hearing or any

      adjournment thereof, including the consideration of the application for attorneys’ fees and

      reimbursement of litigation expenses or with such modification as may be consented to by the

      Parties to the Stipulation and without further notice to the Settlement Class.

               14.   Any member of the Settlement Class who wishes to object to the Settlement

      must, at least twenty-one (21) calendar days prior to the Settlement Fairness Hearing, file with

      the Court and serve on counsel (listed below) a written statement of objection to the Settlement,

      the Plan of Allocation, Settlement Class Counsel’s request for attorneys’ fees and

      reimbursement of litigation expenses and/or a request for reimbursement of costs and expenses

      (including lost wages) by Lead Plaintiff in connection with his representation of the Settlement

      Class.




                                                     7
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 48 of 108 PageID 2403




             15.      Any member of the Settlement Class who timely objects to the Settlement, the

      Plan of Allocation, Settlement Class Counsel’s request for attorneys’ fees and reimbursement

      of litigation expenses and/or a request for reimbursement of costs and expenses (including lost

      wages) by Lead Plaintiff in connection with his representation of the Settlement Class, or who

      otherwise wishes to be heard, may appear in person or by his, her, or its attorney, at his, her,

      or its own expense, at the Settlement Fairness Hearing and present evidence or argument that

      may be proper or relevant. They may do so provided that no Person other than the Parties and

      their counsel shall be heard, and no papers, briefs, pleadings, or other documents submitted by

      any Person shall be considered by the Court, unless within twenty-one (21) calendar days prior

      to the Settlement Fairness Hearing, such Person files with the Court and serves upon counsel

      listed below:

             (1) a statement of such Person’s objections to any matters before the Court concerning

      the Settlement;

             (2) the grounds therefore or the reasons that such Person desires to appear and be heard,

      as well as all documents or writings such Person desires the Court to consider;

             (3) whether that Person intends to present any witnesses; and

             (4) proof of the Person’s membership in the Settlement Class, which proof shall include

      the Person’s purchases/acquisitions/transactions of certain publicly traded HIIQ Securities

      during the Class Period and any sales thereof, including the dates, the number of shares and

      price(s) paid and received for each such purchase, acquisition and sale. Such filings shall be

      served upon the Court and the following counsel:

      CLERK OF THE COURT
      MIDDLE DISTRICT OF FLORIDA



                                                     8
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 49 of 108 PageID 2404




      Sam M. Gibbons U.S. Courthouse
      801 North Florida Avenue
      Tampa, Florida 33602
      Lead Counsel for Lead Plaintiff
      and the Settlement Class:

      Ramzi Abadou
      Kahn Swick & Foti, LLC
      1100 Poydras Street, Suite 3200
      New Orleans, LA 70163
      Telephone: (504) 455-1400
      Facsimile: (504) 455-1498

      Counsel for Defendants:

      Robert F. Serio
      Gibson, Dunn & Crutcher LLP
      200 Park Avenue
      New York, NY 10166-0193
      Telephone: (212) 351-4000


      Any Person who does not make his, her, or its objection in the manner provided in the Notice
      shall be deemed to have waived such objection and shall forever be foreclosed from making
      any objection to the fairness or adequacy of the proposed Settlement as set forth in the
      Stipulation, unless otherwise ordered by the Court. Any papers, in response to any such
      objections, in further support of the above-noted motions shall be served and filed no later than
      seven (7) days prior to the Settlement Hearing.
             16.     All Settlement Class Members shall be bound by all determinations and

      judgments in this Litigation concerning the settlement, including but not limited to the releases

      provided for in the Stipulation, whether favorable or unfavorable, except those who are found

      by the Court to have previously timely and validly requested exclusion from the Settlement

      Class. The persons and entities who request exclusion from the Settlement Class will be

      excluded from the Settlement Class and shall have no rights under the Stipulation, shall not be



                                                     9
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 50 of 108 PageID 2405




      entitled to submit any Proof of Claim forms, shall not share in the distribution of the Net

      Settlement Fund as described in the Stipulation and in the Notice, and shall not be bound by

      the Stipulation or the Judgment entered as to Defendants in the Litigation.

             17.     Any Person falling within the definition of the Settlement Class may upon

      request be excluded from the Settlement Class. Any such Person must submit to the Claims

      Administrator a request for exclusion (“Request for Exclusion”) at least twenty-one (21)

      calendar days prior to the date of the Settlement Fairness Hearing. To be valid, a Request for

      Exclusion must state: (1) the name, address, and telephone number of the Person requesting

      exclusion; (2) the Person’s purchases/acquisitions/transactions of HIIQ publicly traded

      securities during the Class Period and any sales thereof, including the dates, the number of

      shares and price(s) paid and received for each such purchase, acquisition and sale; (3) a clear

      and unambiguous statement that the Person wishes to be excluded from the Settlement Class;

      and (4) must include the Person’s signature. No further opportunity to request exclusion will

      be given in this Litigation. Requests for Exclusion may not be submitted by e-mail, unless

      otherwise ordered by the Court.

             18.     Any Settlement Class Member who wishes to be eligible to participate in the

      Net Settlement Fund must timely submit a valid Claim Form to the Claims Administrator, at

      the Post Office Box indicated in the Notice, postmarked no later than one hundred and twenty

      (120) calendar days following the Notice Date. Such deadline may be extended further by

      Court order. If the Notice Date is extended by order of the Court, then all Proof of Claim and

      Release forms must be submitted by the date specified in that order. A Claim Form shall be

      deemed to have been submitted when postmarked, if mailed by first class, or registered or




                                                    10
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 51 of 108 PageID 2406




      certified mail, postage prepaid, addressed in accordance with the instructions given in the

      Claim Form. All other Claim Forms shall be deemed to have been submitted at the time they

      are actually received by the Claims Administrator. To be valid, a Claim Form must: (i) be

      completed in a manner that permits the Claims Administrator to determine the eligibility of the

      claim as set forth in the Claim Form; (ii) include the release by the claimant of all Released

      Parties as set forth in the Stipulation; and (iii) be signed with an affirmation that the information

      is true and correct. As part of the Claim Form, each Settlement Class Member shall submit to

      the jurisdiction of the Court with respect to the claim submitted, and shall (subject to the

      effectuation of the Settlement reflected in the Stipulation) agree and enter into the release as

      provided in the Stipulation. All Settlement Class Members who do not submit a valid and

      timely Claim Form shall be barred forever from receiving any payments from the Net

      Settlement Fund, but will, in all other respects, be subject to and bound by the provisions of

      the Stipulation and the Order and Final Judgment, if entered, whether favorable or unfavorable

      and whether or not they submit a Claim Form, unless such Persons request exclusion from the

      Settlement Class in a timely and proper manner, as provided herein.

              19.     If this Settlement, including any amendment made in accordance with the

      Stipulation, is not approved by the Court or shall not become effective for any reason

      whatsoever, the Settlement (including any modification thereof) made with the consent of the

      Parties as provided for in the Stipulation, and any actions taken or to be taken in connection

      therewith (including this Order and any judgment entered herein), shall be terminated and shall

      become void and of no further force and effect except as set forth in the Stipulation, and without

      prejudice to any party, and may not be introduced as evidence or referred to in any actions or




                                                      11
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 52 of 108 PageID 2407




      proceedings by any person or entity. Each party shall be restored nunc pro tunc to their

      respective positions in the Litigation as of April 30, 2020. In such circumstances, each of the

      Settling Parties shall retain its currently existing rights to seek or to object to the certification

      of this litigation as a class action under Fed. R. Civ. P. 23, or any state or federal rule, statute,

      law, or provision, and to contest and appeal any grant or denial of certification in this litigation

      or in any other litigation on any other grounds.

              20.     All proceedings in the Litigation, other than such proceedings as may be

      necessary to carry out the terms and conditions of the Settlement, are hereby stayed and

      suspended until further order of this Court. Pending final determination whether the Settlement

      should be approved, Lead Plaintiff, Settlement Class Counsel, and all members of the

      Settlement Class are barred and enjoined from commencing, instituting, intervening in or

      participating in, prosecuting or continuing to prosecute any action or other proceeding in any

      court of law or equity, arbitration tribunal, or administrative forum, or other forum of any kind

      or character (whether brought directly, in a representative capacity, derivatively, or in any other

      capacity), that asserts any of the Released Claims against any of the Released Persons, as

      defined in the Stipulation.

              21.     The contents of the Settlement Fund held by the Escrow Agent shall be deemed

      and considered to be in custodia legis of the Court, and shall remain subject to the jurisdiction

      of the Court, until such time as the contents of those funds shall be distributed pursuant to the

      Stipulation and/or further order(s) of the Court.

              22.     Settlement Class Counsel, or an agent thereof, is authorized and directed to

      prepare any tax returns and any other tax reporting for or in respect of the Settlement Fund and




                                                      12
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 53 of 108 PageID 2408




      to pay from the Settlement Fund any Taxes owed with respect to the Settlement Fund, and to

      otherwise perform all obligations with respect to Taxes and any reporting or filings in respect

      thereof as contemplated by the Stipulation, without further order of the Court. The Court

      authorizes payment out of the Settlement Fund of notice and administration expenses in

      accordance with the Stipulation.

             23.     This Preliminary Approval Order, the Settlement, the Stipulation, and all

      negotiations, statements, discussions, and proceedings in connection therewith shall not, in any

      event, be construed or deemed to be evidence of an admission or concession on the part of

      Lead Plaintiff, any Defendant or the other Released Persons, any member of the Settlement

      Class, or any other Person, of any liability or wrongdoing whatsoever by them, or any of them,

      and shall not be deemed to create any inference that there is any liability on the part of Lead

      Plaintiff, any Defendant or the other Released Persons, any member of the Settlement Class,

      or any other Person. This Preliminary Approval Order, the Settlement, the Stipulation, and all

      negotiations, statements, discussions, and proceedings in connection therewith shall not be

      used, offered or received in evidence or used for any other purpose in this or any other

      proceeding in any court, administrative agency, arbitration tribunal, or other forum of any kind

      or character in the United States or any other country (except an action to enforce the

      Stipulation and Settlement contemplated thereby), or be used in any way as an admission,

      concession, or evidence of any liability or wrongdoing of any nature, and shall not be construed

      as, or deemed to be evidence of, an admission or concession that Lead Plaintiff, any member

      of the Settlement Class, or any other Person, has or has not suffered any damage.




                                                    13
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 54 of 108 PageID 2409




             24.     All motions and papers in support of the Settlement, the Plan of Allocation,

      Settlement Class Counsel’s request for an award of attorneys’ fees and reimbursement of

      litigation expenses and/or a request for reimbursement of costs and expenses (including lost

      wages) by any Lead Plaintiff in connection with his representation of the Settlement Class,

      shall be filed and served no later than thirty-five (35) calendar days before the date scheduled

      for the Settlement Fairness Hearing, and all reply briefs in support of said motions shall be

      filed and served no later than seven (7) calendar days prior to the Settlement Fairness Hearing.

             25.     Without further order of the Court, the Settling Parties may agree to reasonable

      extensions of time to carry out any of the provisions of this Order or the Stipulation.

             26.     The Court further retains jurisdiction over this Litigation to consider all further

      matters arising out of or connected with the Settlement reflected in the Stipulation, including

      enforcement of the releases provided for in the Stipulation. The Court reserves the right to

      adjourn the date of the Settlement Hearing without further notice to Settlement Class Members,

      and may approve the Settlement, with such modifications as may be agreed to by Plaintiff and

      Defendants, if appropriate, without further notice to the Settlement Class.

             IT IS SO ORDERED.


             DATED:

             ___________________                   __________________________________________
                                                   THE HONORABLE THOMAS P. BARBER
                                                   UNITED STATES DISTRICT COURT JUDGE




                                                     14
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 55 of 108 PageID 2410




                 EXHIBIT A-1
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 56 of 108 PageID 2411



                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION




   IN RE HEALTH INSURANCE INNOVATIONS
   SECURITIES LITIGATION                                   Case No. 8:17-cv-02186-TPB-SPF




       NOTICE OF (I) PENDENCY AND PROPOSED SETTLEMENT OF CLASS ACTION
       AND PLAN OF ALLOCATION; (II) SETTLEMENT HEARING; AND (III) MOTION
       FOR AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION
                                    EXPENSES
   To:    ALL PERSONS OR ENTITIES WHO PURCHASED OR OTHERWISE
          ACQUIRED HIIQ CLASS A COMMON STOCK (TRADING SYMBOL HIIQ) OR
          EXCHANGE-TRADED CALL OPTIONS ON HIIQ CLASS A COMMON STOCK,
          AND ALL PERSONS WHO SOLD (WROTE) EXCHANGE-TRADED PUT
          OPTIONS ON HIIQ CLASS A COMMON STOCK BETWEEN AUGUST 4, 2017
          AND SEPTEMBER 11, 2017, BOTH DATES INCLUSIVE (the “SETTLEMENT
          CLASS”)

           A FEDERAL COURT HAS AUTHORIZED THIS NOTICE. THIS IS NOT A
                         SOLICITATION FROM A LAWYER.

   NOTICE OF SETTLEMENT: Please be advised that the Court-appointed Lead Plaintiff Robert
   Rector, on behalf of himself and the Court-certified Settlement Class (as defined below), has
   reached a proposed settlement of the above-captioned securities class action lawsuit (the
   “Litigation”) for a total of Two-Million Eight-Hundred-Thousand Dollars ($2,800,000.00) in cash
   that, if approved, will resolve all claims in the Litigation.1

   PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
   may have, including the possible receipt of cash from the Settlement. If you are a Settlement
   Class Member, your legal rights will be affected whether or not you act.

   If you have any questions about this Notice, the proposed Settlement, or your eligibility to
   participate in the Settlement, please do not contact Health Insurance Innovations, Inc.
   (“HIIQ” or the “Company”) (now known as Benefytt Technologies, Inc.) or the Court. All
   questions should be directed to Lead Counsel or the Claims Administrator.

   1
           All capitalized terms used in this Notice that are not otherwise defined herein shall have the
   meanings provided in the Stipulation of Settlement dated June 22, 2020 (the “Stipulation”), which is
   available on the website for the Litigation at www.HIIQSecuritiesLitigation.com.

                                                     1
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 57 of 108 PageID 2412




   1.     Description of the Litigation and Settlement Class: This Notice relates to a proposed
          Settlement of claims in a pending securities class action lawsuit brought by investors
          alleging, among other things, that Defendants HIIQ and Michael D. Hershberger
          (collectively, the “Defendants”), violated the federal securities laws by failing to disclose
          facts regarding the Company’s unsuccessful application for its third-party administrator
          license with the Florida Office of Insurance Regulation, and the risks these facts posed to
          the Company’s business, prospects and operations. The proposed Settlement, if approved
          by the United States District Court for the Middle District of Florida (the “Court”), will
          settle claims of the Settlement Class of persons and entities that were certified by the Court
          pursuant to an Order issued on ___________, 2020. The “Settlement Class,” as certified
          by the Court for purposes of this Settlement, means all Persons or entities who purchased
          or otherwise acquired HIIQ Class A Common Stock (trading symbol “HIIQ”) or
          exchange-traded Call Options on HIIQ Class A Common Stock, and all persons who sold
          (wrote) exchange-traded Put Options on HIIQ Class A Common Stock, between August
          4, 2017 and September 11, 2017, inclusive. Excluded from the Settlement Class are
          Defendants, all current and former directors and officers of Health Insurance Innovations,
          Inc., each of their respective family members, and any affiliates controlled or owned by
          any of these excluded individuals and/or entities. Also excluded from the Settlement Class
          are those Persons who timely and validly request exclusion from the Settlement Class
          pursuant to the procedure described in this Notice.2

   2.     Statement of Settlement Class’ Recovery: Subject to Court approval, and as described
          more fully below, Lead Plaintiff, on behalf of himself and the Settlement Class, have
          agreed to settle all claims based on the purchase or other acquisition of HIIQ publicly
          traded Securities during the Class Period that were or could have been asserted against
          Defendants in the Litigation in exchange for a settlement payment of Two-Million Eight-
          Hundred-Thousand Dollars ($2,800,000.00) in cash (the “Settlement Amount”) to be
          deposited into an interest-bearing escrow account. The Net Settlement Fund (i.e., the
          Settlement Amount plus any and all interest earned thereon (the “Settlement Fund”) less
          (i) any Taxes, (ii) any Notice and Administration Costs, (iii) any expenses of Plaintiff’s
          Counsel or Lead Plaintiff (“Litigation Expenses”) awarded by the Court; and (iv) any
          attorneys’ fees awarded by the Court) will be distributed in accordance with a plan of
          allocation that is approved by the Court, which will determine how the Net Settlement
          Fund shall be allocated among members of the Settlement Class. The proposed plan of
          allocation (the “Plan of Allocation”) is set forth in ¶¶ 45 – 71, below.

   3.     Estimate of Average Amount of Recovery Per Share: Lead Plaintiff’s damages expert
          estimates that, between August 4, 2017 and September 11, 2017, approximately 28.5
          million shares of HIIQ Class A Common Stock were purchased during the Class Period
          and held through an alleged corrective disclosure and therefore allegedly were damaged.
          Lead Plaintiff’s damages expert estimates that, if valid claims for all such Class A Common
          Stock are submitted, the average recovery per share for the HIIQ Class A Common Stock
          will be approximately $0.10 per share, before deduction of attorneys’ fees, costs and
          expenses awarded by the Court and the costs of providing notice and administering the
   2
    Herein, HIIQ publicly traded Class A Common Stock, Call Options, and Put Options are referred to
   collectively as “HIIQ Securities.”
                                                    2
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 58 of 108 PageID 2413




         Settlement. A Class Member’s actual recovery will depend on several things, including:
         (1) the total number of claims filed; (2) the date when Class Members purchased, acquired
         or transacted in their HIIQ Securities during the Class Period; and (3) whether and when
         Class Members sold their HIIQ Securities. Distributions to Class Members will be made
         based on the Plan of Allocation set forth herein (see ¶¶ 45 – 71, below) or such other plan
         of allocation as may be ordered by the Court.

   4.    Statement of Potential Outcome of Case: The Parties disagree on the potential liability
         of Defendants, and they do not agree on the average amount of damages per share, if any,
         that would be recoverable if Plaintiff would have prevailed at trial. Defendants deny that
         they are liable in any respect or that Lead Plaintiff suffered any injury. The issues on which
         the Parties disagree include: (1) whether any Defendant engaged in any conduct subject to
         challenge under the federal securities laws; (2) the amounts by which HIIQ Securities were
         allegedly artificially inflated (if at all) during the Class Period; (3) the effect of various
         market forces influencing the trading price of HIIQ Securities at various times during the
         Class Period; (4) the extent to which the various matters that Lead Plaintiff alleged were
         materially false or misleading influenced (if at all) the trading price of HIIQ Securities
         during the Class Period; (5) the extent to which the various allegedly adverse material facts
         that Lead Plaintiff alleged were omitted influenced (if at all) the trading price of HIIQ
         Securities during the Class Period; (6) whether the statements made or facts allegedly
         omitted were material, false, misleading, or otherwise actionable under the securities laws;
         and (7) whether, even if liability could be proven, total damages would be greater than $0.

   5.    Statement of Attorneys’ Fees and Expenses Sought: Court-appointed Lead Counsel,
         Kahn Swick & Foti, LLC, and Court-appointed Liaison Counsel, George Gesten
         McDonald, PLLC (collectively referred to as “Plaintiff’s Counsel), have been prosecuting
         the Litigation on a wholly contingent basis since its inception in 2017, have not received
         any payment of attorneys’ fees for their representation of the Settlement Class and have
         advanced hundreds of thousands of dollars in expenses necessarily incurred in order to
         prosecute the Litigation. As set forth in greater detail below (see ¶¶ 14 – 27 below),
         Plaintiff’s Counsel were responsible for: (i) conducting an extensive investigation into the
         Settlement Class’ claims; (ii) drafting a detailed consolidated complaint; (iii) successfully
         opposing Defendants’ dismissal motion; (vi) briefing Lead Plaintiff’s motion for class
         certification (v) engaging in an extensive discovery program, including deposing
         Defendants’ economic consultant and reviewing thousands of pages of documents; (vi)
         engaging in multiple in-person meetings, telephonic meetings, and a videoconference
         meeting regarding a possible settlement of the Litigation; and (vii) briefing an independent
         and experienced mediator on relevant claims and applicable law, before reaching with the
         mediator’s assistance an agreement in principle to settle. Plaintiff’s Counsel will ask the
         Court to award attorneys’ fees in an amount not to exceed 33 1/3% of the Settlement Fund.
         Plaintiff’s Counsel also will apply for the reimbursement of Litigation Expenses paid or
         incurred in connection with the prosecution and resolution of the Litigation, in an amount
         not to exceed $315,000.00, which may include the reasonable costs and expenses of
         Settlement Class Representative (as defined in ¶ 9 below) directly related to his
         representation of the Settlement Class. If the Court approves Plaintiff’s Counsel’s fee and


                                                   3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 59 of 108 PageID 2414




            expense application, the average cost per affected share of HIIQ Class A Common Stock
            will be approximately $0.04.

   6.       Identification of Attorneys’ Representatives: Lead Plaintiff and the Settlement Class
            are being represented by: Ramzi Abadou, Esq., Kahn Swick & Foti, LLP, 912 Cole Street,
            #251, San Francisco, CA 94117; Alexander L. Burns, Esq. and Alayne K. Gobeille, Esq.,
            1100 Poydras Street, Suite 3200, New Orleans, LA 70163, (504) 455-1400,
            www.ksfcounsel.com; and the Settlement Class is also being represented by David J.
            George, Esq., George Gesten McDonald, PLLC, 9897 Lake Worth Road, Suite 302, Lake
            Worth, FL 33467, (561) 232-6000, www.4-justice.com.

   7.       Reasons for the Settlement: Lead Plaintiff’s principal reason for entering into the
            Settlement is the substantial cash benefit for the Settlement Class, without the risk or the
            delays inherent in further litigation. Moreover, the substantial cash benefit provided under
            the Settlement must be considered against the significant risk that a smaller recovery – or,
            indeed, no recovery at all – might be achieved after a trial of the Litigation and the likely
            appeals that would follow a trial, a process that could last many months, or even years,
            into the future. Defendants, who believe that Lead Plaintiff could not prove his claims or
            refute Defendants’ defenses and who deny all allegations of wrongdoing or liability
            whatsoever, are entering into the Settlement to eliminate the uncertainty inherent in any
            litigation, to avoid further expense, inconvenience, and the distraction of burdensome and
            protracted litigation and to secure releases to the fullest extent permitted by law. The
            amount of damages recoverable by Settlement Class Members was and is challenged by
            Defendants. Recoverable damages in this case are limited to losses caused by conduct
            actionable under applicable law and, had the Litigation gone to trial, Defendants would
            have asserted that all or most of the losses of Settlement Class Members were caused by
            non-actionable conduct or market, industry, or general economic factors. Defendants
            would also assert, among other things, that their conduct complied with all applicable legal
            standards and that they did not act with the required state of mind to be liable for any
            violations of the federal securities laws.


                   YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:

        SUBMIT A CLAIM FORM BY: This is the only way to be eligible to receive a payment from
        ______, 2020.           the Settlement. If you are a Settlement Class Member, you
                                will be bound by the Settlement as approved by the Court and
                                you will give up any Released Claims (as defined in ¶ 73
                                below) that you have against the Released Persons (as
                                defined in ¶ 74 below), so Lead Counsel believes it is in
                                your interest to submit a Claim Form.




                                                      4
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 60 of 108 PageID 2415




                YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:

     OBJECT TO THE                 If you do not like the proposed Settlement, the proposed Plan
     SETTLEMENT BY                 of Allocation, or the request for attorneys’ fees and
     SUBMITTING A WRITTEN          reimbursement of Litigation Expenses, you may write to the
     OBJECTION SO THAT IT IS       Court and explain why you do not like them. You cannot
     RECEIVED NO LATER             object to the Settlement, the Plan of Allocation or the fee
     THAN __________, 2020.        and expense request unless you are a Settlement Class
                                   Member and you did not previously submit a request for
                                   exclusion from the Settlement Class.
     FILE A NOTICE OF              Filing a written objection and notice of intention to appear by
     INTENTION TO APPEAR SO        _________, 2020 allows you to speak in Court, at the
     THAT IT IS RECEIVED NO        discretion of the Court, about the fairness of the proposed
     LATER THAN __________,        Settlement, the Plan of Allocation, or the request for
     2020, AND GO TO THE           attorneys’ fees and reimbursement of Litigation Expenses.
     HEARING ON ________, 2020     If you submit a written objection, you may (but do not
     AT THE UNITED STATES          have to) attend the hearing and, at the discretion of the Court,
     DISTRICT COURT FOR THE        speak to the Court about your objection.
     MIDDLE DISTRICT OF
     FLORIDA, 801 NORTH
     FLORIDA AVENUE, TAMPA,
     FL 33602.
     EXCLUDE YOURSELF FROM         If you do not wish to be included in the Class and you do not
     THE SETTLEMENT BY             wish to participate in the proposed Settlement described in
     SUBMITTING A WRITTEN          this Notice, you may request to be excluded, as described in
     REQUEST FOR EXCLUSION         more detail below. You cannot exclude yourself by phone or
     SO THAT IT IS RECEIVED NO     by e-mail. If you ask to be excluded from the Class, you will
     LATER                         not get any settlement payment.
     THAN __________, 2020.


     DO NOTHING.                   If you are a member of the Settlement Class and you do not
                                   submit a Claim Form by __________, 2020 or by later date,
                                   if any, specified by the Court, you will not be eligible to
                                   receive any payment from the Settlement Fund. You will,
                                   however, remain a member of the Settlement Class, which
                                   means that you give up your right to sue about the claims that
                                   are resolved by the Settlement and you will be bound by any
                                   judgments or orders entered by the Court in the Litigation.



                   WHAT THIS NOTICE CONTAINS                                    PAGE
      Why Did I Get This Notice?                                                   6
      What Is This Case About?                                                     8
                                            5
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 61 of 108 PageID 2416




                        WHAT THIS NOTICE CONTAINS                                                 PAGE
        How Do I Know If I Am Affected by the Settlement?                                           10
        What Are the Parties’ Reasons for the Settlement?                                           11
        What Might Happen If There Were No Settlement?                                              12
        How Much Will My Payment Be?                                                                12
        How Are Settlement Class Members Affected by the Litigation and
                                                                                                    22
        the Settlement?
        What Payment Are the Attorneys for the Settlement Class Seeking?                            23
        How Will the Lawyers Be Paid?                                                               23
        How Do I Participate in the Settlement? What Do I Need to Do?                               24
        When and Where Will the Court Decide Whether to Approve the
                                                                                                    24
        Settlement?
        Do I Have to Come to the Hearing? May I Speak at the Hearing If I
                                                                                                    24
        Don’t Like the Settlement?
        How Do I Exclude Myself from the Settlement?                                                26
        What If I Bought HIIQ Common On Someone Else’s Behalf?                                      27
        Can I See the Court File?                                                                   28
        Whom Should I Contact If I Have Questions?                                                  28

                                      WHY DID I GET THIS NOTICE?

   8.       This Notice is being sent to you pursuant to an Order of the Court because o f
            p u r c h a s e s o r a c q u i s i t i o n s o f HIIQ Securities during the Class Period (i.e., August
            4, 2017 and September 11, 2017) by you, someone in your family, or an investment
            account for which you serve as custodian. The Court has directed us to send you this
            Notice because, as a potential Settlement Class Member, you have a right to know about
            your options before the Court rules on the proposed Settlement of this Litigation.
            Additionally, you have the right to understand how a class action lawsuit may generally
            affect your legal rights. If the Court approves the Settlement, Epiq Class Action & Claims
            Solutions, Inc., the claims administrator selected by Lead Plaintiff and approved by the
            Court, will distribute payments pursuant to the Plan of Allocation after any objections and
            appeals are resolved.

   9.       In a class action lawsuit, under a federal law governing such lawsuits, the Court appoints
            one or more investors to oversee litigation brought on behalf of all investors with similar
            claims, commonly known as the class or the class members. In this Litigation, the Court
            has appointed Robert Rector to serve as “Lead Plaintiff” and has appointed the law firms
            of Kahn Swick & Foti, LLC as “Lead Counsel” for Lead Plaintiff and the Settlement
            Class in the Litigation and George Gesten McDonald, PLLC as “Liaison Counsel” for
            the Settlement Class in the Litigation. Pursuant to the Court’s Order issued on
            _________, 2020, Lead Plaintiff was certified as “Settlement Class Representative” and
            Lead Counsel and Liaison Counsel were certified as “Settlement Class Counsel” for
            settlement purposes. A class action is a type of lawsuit in which the claims of m a n y
            individuals are resolved together, thus providing the class members with both consistency
            and efficiency. Here, the Court has already certified the Settlement Class for purposes of
                                                          6
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 62 of 108 PageID 2417




         this Settlement. Accordingly, the Settlement, if approved by the Court, will resolve all
         issues on behalf of the Settlement Class Members, except for any Persons who timely
         submit a request for exclusion in accordance with this Notice.
   10.   The Court in charge of this case is the United States District Court for the Middle District
         of Florida, and the case is known as In re Health Insurance Innovations Securities
         Litigation, Case No. 8:17-cv-02186-TPB-SPF (M.D. Fla.). The Judge presiding over this
         case is the Honorable Thomas P. Barber, United States District Judge. The person who is
         suing is called plaintiff, and those who are being sued are called defendants. In this case,
         the Lead Plaintiff is suing on behalf of himself and the Settlement Class and has brought
         claims against the Defendants (defined above). If the Settlement is approved, it will
         resolve all claims in the Litigation, all claims that could have been included in the
         Litigation, all Released Claims against each and all Released Persons, and will
         bring the Litigation to an end.

   11.   This Notice explains the lawsuit, the Settlement, your legal rights, the benefits that are
         available, who is eligible for them, and how to get them. The purpose of this Notice is to
         inform you that a settlement has been reached in the Litigation and how you might be
         affected. It also is being sent to inform you of the terms of the proposed Settlement, and
         of a hearing to be held by the Court (the “Settlement Hearing”) to consider the fairness,
         reasonableness, and adequacy of the proposed Settlement, the proposed Plan of
         Allocation, and the motion by Lead Counsel for an award of attorneys’ fees and
         reimbursement of Litigation Expenses.

   12.   The Settlement Hearing will be held on _______________, 2020 at ____, before the
         Hon. Thomas P. Barber, at the Sam M. Gibbons United States Courthouse, United States
         District Court for the Middle District of Florida, 801 North Florida Avenue, Tampa, FL
         33602, to determine:
              a) whether the Court should grant final certification to the Settlement Class pursuant
                 to Fed. R. Civ. P. 23(a) and (b)(3);
              b) whether the proposed Settlement is fair, reasonable, and adequate and should be
                 approved by the Court;
              c) whether the proposed Plan of Allocation is fair and reasonable and should be
                 approved by the Court;
              d) whether the Litigation should be dismissed with prejudice against the Defendants
                 as set forth in the Stipulation;
              e) whether Lead Counsel’s request for an award of attorneys’ fees and
                 reimbursement of Litigation Expenses should be approved by the Court; and
              f) any other relief the Court deems necessary to effectuate the terms of the
                 Settlement.
   13.   This Notice does not express any opinion by the Court concerning the merits of any claim
         in the Litigation, and the Court still has to decide whether to approve the Settlement. If
         the Court approves the Settlement, payments to Authorized Claimants will be made after
         any appeals are resolved, and after the completion of all claims processing. The claims
         process could take substantial time to complete fully and fairly. Please be patient.
                                                   7
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 63 of 108 PageID 2418




                                 WHAT IS THIS CASE ABOUT?
          A.    Summary of Procedural History and Background on Lead Plaintiffs’ Claims

   14.   This case involves allegations that Defendants violated Sections 10(b) and 20(a) of the
         Securities Exchange Act of 1934 (the “Exchange Act”), and SEC Rule 10b-5(b)
         promulgated thereunder.

   15.   On September 11, 2017, an initial complaint was filed by Cioe Investments, Inc., on behalf
         of itself and a proposed class of shareholders who purchased or otherwise acquired certain
         publicly traded HIIQ Securities. Two additional complaints were subsequently filed, each
         by individual investors, Shilpi Kavra and Michael Vigorito, and each on behalf of himself
         and a proposed class of shareholders who purchased or otherwise acquired certain publicly
         traded HIIQ Securities. On December 28, 2017, the Court entered an order consolidating
         the aforementioned cases.

   16.   On February 6, 2018, the Court entered an order appointing the Lead Plaintiff in the
         Litigation and approving his choice of Lead Counsel and Liaison Counsel.

   17.   On March 23, 2018, Lead Plaintiff filed the Consolidated Amended Complaint for
         Violation of Federal Securities Laws (the “Complaint”). The Litigation alleges that several
         HIIQ statements filed with the SEC between August 4, 2017 and September 11, 2017 (the
         “Class Period”) were materially false and misleading when made, and omitted material
         facts necessary to make the statements not misleading because, among other reasons,
         Defendants either knew, or deliberately disregarded, facts regarding the Company’s
         unsuccessful application for its third-party administrator license with the Florida Office of
         Insurance Regulation. The Complaint further alleges that these materially false and
         misleading statements caused HIIQ Securities to trade at artificially inflated prices. The
         Complaint alleges that as the truth about Defendants’ Class Period misstatements was
         revealed, it caused HIIQ’s common prices to drop significantly.

   18.   Defendants (together with former individual defendants Gavin T. Southwell and Michael
         W. Kosloske) moved to dismiss the Complaint on May 7, 2018. On June 6, 2018, Lead
         Plaintiff filed his opposition to Defendants’ motion and Defendants subsequently filed a
         reply.

   19.   As the motion to dismiss was pending, the parties engaged in two sessions of court-ordered
         mediation with the assistance of the Honorable Christopher P. Tuite on April 24, 2019,
         and May 22, 2019, but were unable to resolve the case at this time.

   20.   On June 28, 2019, Judge Elizabeth A. Kovachevich (the judge originally assigned to this
         case) issued an Order granting in part and denying in part the Defendants’ motion to
         dismiss, including dismissing both former individual defendants from the Litigation. On
         July 18, 2019, the Litigation was reassigned to Honorable Judge Thomas P. Barber. On
         August 12, 2019, Defendants filed their Answer. Defendants amended their Answer first
         on September 3, 2019 and then again on October 11, 2019.
                                                 8
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 64 of 108 PageID 2419




   21.   On November 15, 2019, Lead Plaintiff moved for class certification and appointment of
         class representatives and class counsel.

   22.   The Parties commenced class certification discovery, which included expert and plaintiff
         depositions and document discovery. On January 21, 2020, Defendants opposed Plaintiff’s
         class certification motion. On January 23, 2020, Plaintiff moved for leave to file a class
         certification reply. The Court subsequently granted in part and denied in part Plaintiff’s
         motion for leave to file a class certification reply. On March 6, 2020, Plaintiff filed his
         class certification reply.

   23.   On March 24, 2020, Plaintiff and Defendants filed a joint motion to stay class certification
         proceedings pending mediation. On March 26, 2020, the Court struck Plaintiff’s class
         certification reply and exhibits from the record sua sponte. On April 6, 2020, the Court
         stayed the Litigation to enable the parties to explore a possible settlement through
         mediation.
          B.      The Parties’ Settlement Negotiations

   24.   On April 30, 2020, a private, live mediation was conducted via videoconference with
         David Geronemus, Esq. of JAMS, during which the parties reached an agreement-in-
         principle to settle the Litigation. On May 7, 2020, counsel for the parties executed a term
         sheet providing for the settlement and release of all claims asserted against the Defendants
         for Two-Million Eight-Hundred-Thousand Dollars ($2,800,000.00) in cash, subject to
         certain terms and conditions and the execution of a customary “long form” stipulation of
         settlement and related papers. On May 11, 2020, the Parties filed a Joint Notice of
         Settlement with the Court.

   25.   Based upon their investigation, prosecution and mediation of the case, Lead Counsel have
         concluded that the terms and conditions of the Stipulation are fair, reasonable and
         adequate to the Lead Plaintiff and the other members of the Settlement Class, and in their
         best interests. Based on Lead Plaintiff’s oversight of the prosecution of this matter and
         with the advice of Lead Counsel, Lead Plaintiff has agreed to settle the claims raised in
         the Litigation pursuant to the terms and provisions of the Stipulation, after considering
         (a) the very substantial financial benefit that Lead Plaintiff and the other members of
         the Settlement Class will receive under the proposed Settlement, (b) the significant risks
         of continued litigation and trial, and (c) the desirability of permitting the Settlement to
         be consummated as provided by the terms of the Stipulation. The fact that Lead Plaintiff
         has agreed to settle the Litigation shall in no event be construed or deemed to be evidence
         of or an admission or concession on the part of Lead Plaintiff of any infirmity in any of
         the claims asserted in the Litigation, or an admission or concession that any of Defendants’
         affirmative defenses to liability have any merit.

   26.   Defendants have denied and continue to deny each and all of the claims and contentions
         alleged by Plaintiff in the Litigation. Defendants expressly denied and continue to deny
         all charges of wrongdoing or liability whatsoever arising out of any of the conduct,
                                                  9
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 65 of 108 PageID 2420




         statements, acts, or omissions alleged, or that could have been alleged, in the Litigation,
         and maintain that their conduct was at all times proper and in compliance with applicable
         provisions of law. Defendants further deny, inter alia, that they made any material
         misstatements or omissions in HIIQ’s public filings, press releases, or other public
         statements, that Lead Plaintiff or the Settlement Class have suffered any damages, that the
         prices of HIIQ Securities were artificially inflated by reasons of alleged
         misrepresentations, non-disclosures or otherwise, and that Lead Plaintiff or the Settlement
         Class were harmed by any conduct alleged in the Litigation or that could have been alleged
         therein. Individual Defendant Michael D. Hershberger further asserts that, at all relevant
         times, he acted in good faith and in a manner he reasonably believed to be in the best
         interests of the Company and its shareholders. Defendants believe the Lead Plaintiff could
         not prove his claims or refute Defendants’ defenses, but recognize the burden,
         inconvenience, expense, uncertainty inherent in any litigation, and the difficulties and
         substantial burdens, expense, and length of time that may be necessary to defend the
         Litigation through the conclusion of discovery, summary judgment motions, trial, post-
         trial motions, and appeals. Defendants have therefore determined to settle this Litigation
         to avoid further expense, inconvenience, and the distraction of burdensome and protracted
         litigation and secure releases to the fullest extent permitted by law on the terms and
         conditions set forth in the Stipulation and to put the Released Claims (as defined at ¶ 73)
         to rest finally and forever, without in any way acknowledging any wrongdoing, fault,
         liability, or damages to Plaintiff and the Settlement Class.

   27.   On __________, 2020, the Court preliminarily approved the Settlement, authorized this
         Notice to be disseminated to potential Settlement Class Members, and scheduled the
         Settlement Hearing to consider whether to grant final approval of the Settlement.
             HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?

   28.   If you are a member of the Settlement Class, you are subject to the Settlement unless
         you are excluded from the Settlement Class as set forth below. The Settlement Class, as
         certified by the Court for purposes of this Settlement, consists of all Persons or entities
         who purchased or otherwise acquired HIIQ Class A Common Stock (trading symbol
         HIIQ) or exchange-traded Call Options on HIIQ Class A Common Stock, and all persons
         who sold (wrote) exchange-traded Put Options on HIIQ Class A Common Stock, between
         August 4, 2017 and September 11, 2017, inclusive. Excluded from the Settlement Class
         are Defendants, all current and former directors, and officers of Health Insurance
         Innovations, Inc., each of their respective family members, and any affiliates controlled or
         owned by any of these excluded individuals and/or entities. Also excluded from the
         Settlement Class are those Persons who timely and validly request exclusion from the
         Settlement Class pursuant to procedure described in this Notice.
         PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT YOU
         ARE A SETTLEMENT CLASS MEMBER OR THAT YOU WILL BE ENTITLED
         TO RECEIVE PROCEEDS FROM THE SETTLEMENT. IF YOU ARE A
         SETTLEMENT CLASS MEMBER AND YOU WISH TO BE ELIGIBLE TO
         PARTICIPATE IN THE DISTRIBUTION OF PROCEEDS FROM THE
         SETTLEMENT, YOU ARE REQUIRED TO SUBMIT THE CLAIM FORM THAT
                                                  10
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 66 of 108 PageID 2421




         IS BEING DISTRIBUTED WITH THIS NOTICE AND THE REQUIRED
         SUPPORTING DOCUMENTATION AS SET FORTH THEREIN POSTMARKED
         NO LATER THAN ________, 2020, OR BY LATER DATE, IF ANY, SPECIFIED
         BY THE COURT.
             WHAT ARE THE PARTIES’ REASONS FOR THE SETTLEMENT?
   29.   The principal reason for Lead Plaintiff’s consent to the Settlement is that it provides an
         immediate and substantial benefit to the Settlement Class, in the form of a substantial
         monetary recovery. The benefit of the present Settlement must be compared to the risk
         that no recovery might be achieved after a contested trial and likely appeals, possibly many
         months, or even years, into the future.

   30.   If the Parties had not agreed to the Settlement, this Litigation would have proceeded to
         summary judgment motions and, depending on the outcome, trial. The claims advanced
         by the Settlement Class in the Litigation involve numerous complex legal and factual
         issues. If the Litigation were to proceed to trial, Lead Plaintiff would have to overcome
         significant defenses asserted by Defendants. Among other things, the parties disagree
         about (1) whether any Defendant engaged in any conduct subject to challenge under the
         federal securities laws; (2) the amounts by which HIIQ Securities were allegedly
         artificially inflated (if at all) during the Class Period; (3) the effect of various market forces
         influencing the trading price of HIIQ Securities at various times during the Class Period;
         (4) the extent to which the various matters that Plaintiff alleged were materially false or
         misleading influenced (if at all) the trading price of HIIQ Securities during the Class
         Period; (5) the extent to which the various allegedly adverse material facts that Plaintiff
         alleged were omitted influenced (if at all) the trading price of HIIQ Securities during the
         Class Period; (6) whether the statements made or facts allegedly omitted were material,
         false, misleading, or otherwise actionable under the securities laws; and (7) whether, even
         if liability could be proven, total damages would be greater than $0. Even after an
         extensive investigation and substantial discovery, questions remain regarding
         Defendants’ liability or the extent thereof, and whether a jury would find them liable.
         This Settlement enables the Settlement Class to recover without incurring any additional
         risk or costs.

         Defendants have expressly denied and continue to deny all charges of wrongdoing or
         liability whatsoever arising out of any of the conduct, statements, acts, or omissions
         alleged, or that could have been alleged, in the Litigation, and maintain that their conduct
         was at all times proper and in compliance with applicable provisions of law. Defendants
         further deny, inter alia, that they made any material misstatements or omissions in HIIQ’s
         public filings, press releases, or other public statements, that Lead Plaintiff or the
         Settlement Class have suffered any damages, that the prices of HIIQ Securities were
         artificially inflated by reasons of alleged misrepresentations, non-disclosures or otherwise,
         and that Lead Plaintiff or the Settlement Class were harmed by any conduct alleged in the
         Litigation or that could have been alleged therein. Defendants believe that Lead Plaintiff
         could not prove his claims or refute Defendants’ defenses, but recognize the burden,
         inconvenience, expense, and uncertainty inherent in any litigation, Defendants enter into
         the Settlement, as embodied in the Stipulation, to avoid further expense, inconvenience,
                                                    11
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 67 of 108 PageID 2422




         and the distraction of burdensome and protracted litigation and secure releases to the
         fullest extent permitted by law. Defendants’ decision to settle the Litigation was based on
         the conclusion that further conduct of the Litigation would be protracted and expensive,
         and the determination that it is desirable and beneficial to settle the Litigation in the
         manner and upon the terms and conditions set forth in the Stipulation and to put the
         Released Claims to rest finally and forever, without in any way acknowledging any
         wrongdoing, fault, liability, or damages to Lead Plaintiff and the Settlement Class.

   31.   In light of the risks associated with a trial of this Litigation, the monetary amount of the
         Settlement and the immediacy of this recovery to the Settlement Class, Lead Plaintiff, Lead
         Counsel and Liaison Counsel believe that the proposed Settlement is fair, reasonable and
         adequate, and in the best interests of the Settlement Class. Lead Plaintiff, Lead Counsel and
         Liaison Counsel believe that the Settlement provides a substantial benefit to the Settlement
         Class, namely Two-Million Eight-Hundred Thousand Dollars ($2,800,000.00) in cash (less
         the various deductions described in this Notice), as compared to the risk that the claims in
         the Litigation would produce a smaller, or no, recovery after trial and appeals.


             WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?
   32.   If there were no Settlement and Lead Plaintiff failed to establish any essential legal or
         factual element of their claims, neither Lead Plaintiff nor the other members of the
         Settlement Class would recover anything from Defendants. Also, if Defendants were
         successful in proving any of their defenses, either at summary judgment, at trial, or on
         appeal, the Settlement Class likely would recover substantially less than the amount
         provided in the Settlement, or nothing at all.
                           HOW MUCH WILL MY PAYMENT BE?
   33.   At this time, it is not possible to make any determination as to how much any individual
         Settlement Class Member may receive from the Settlement.

   34.   Pursuant to the Settlement, Defendants have agreed to pay Two-Million Eight-Hundred-
         Thousand Dollars ($2,800,000.00) in cash. The Settlement Amount will be deposited into an
         interest-bearing escrow account. The Settlement Amount plus all interest earned thereon is
         referred to as the “Settlement Fund.” If the Settlement is approved by the Court and the
         Effective Date occurs, the “Net Settlement Fund” (that is, the Settlement Fund less (a) all
         federal, state and local taxes on any income earned by the Settlement Fund and the
         reasonable costs incurred in connection with determining the amount of and paying taxes
         owed by the Settlement Fund (including reasonable expenses of tax attorneys and
         accountants); (b) the costs and expenses incurred in connection with providing notice
         to Settlement Class Members and administering the Settlement on behalf of Settlement
         Class Members; and (c) any attorneys’ fees and Litigation Expenses awarded by the
         Court) will be distributed to Settlement Class Members who submit valid Claim Forms,
         in accordance with the proposed Plan of Allocation or such other plan of allocation as the
         Court may approve.


                                                  12
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 68 of 108 PageID 2423




   35.   The Net Settlement Fund will not be distributed until the Court has approved a plan of
         allocation and the Settlement, and the time for any petition for rehearing, appeal or review,
         whether by certiorari or otherwise, has expired.

   36.   Neither Defendants nor any other person or entity that paid any portion of the Settlement
         Amount on their behalf are entitled to get back any portion of the Settlement Fund once
         the Court’s order or judgment approving the Settlement becomes Final. Other than the
         obligation of HIIQ to cause the Settlement Amount to be deposited into the Settlement Fund,
         Defendants shall have no obligation to make any other payment pursuant to the
         Settlement Agreement and no liability, obligation or responsibility for the administration
         of the Settlement, the disbursement of the Net Settlement Fund or the plan of allocation.

   37.   Approval of the Settlement is independent from approval of a plan of allocation. Any
         determination with respect to a plan of allocation will not affect the Settlement, if
         approved.

   38.   Only Settlement Class Members, i.e., Persons or entities who purchased or otherwise
         acquired certain publicly traded HIIQ Securities between August 4, 2017 and September
         11, 2017, inclusive, and who or which are not excluded from the Settlement Class, will be
         eligible to share in the distribution of the Net Settlement Fund.

   39.   Each Settlement Class Member wishing to participate in the distribution of the Net
         Settlement Fund must timely submit a valid Claim Form establishing membership in the
         Settlement Class, including all required documentation, postmarked on or before
         ____________, 2020 or by later date, if any, specified by the Court, to the address set
         forth in the Claim Form that accompanies this Notice.

   40.   Unless the Court otherwise orders, any Settlement Class Member who fails to submit a
         Claim Form postmarked on or before ___________, 2020 or by such later date, if any,
         specified by the Court, shall be fully and forever barred from receiving payments pursuant
         to the Settlement, but will in all other respects remain a Settlement Class Member and
         be subject to the provisions of the Stipulation, including the terms of any Judgment
         entered and the releases given. This means that each Settlement Class Member releases
         the Released Claims against the Released Persons and will be enjoined and prohibited
         from filing, prosecuting, or pursuing any of the Released Claims against any of the
         Released Persons, whether or not such Settlement Class Member submits a Claim Form.

   41.   Information Required on the Claim Form: Among other things, each Claim Form must
         state and provide sufficient documentation for the Claimant’s position in HIIQ Securities
         as of the beginning of the Class Period, all transactions in HIIQ Securities during the
         Class Period, and the Claimant’s closing position in them on the date specified in the
         Claim Form.

   42.   The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the
         Claim of any Settlement Class Member.
                                                 13
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 69 of 108 PageID 2424




   43.      Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with
            respect to his, her or its Claim Form.

   44.      Persons and entities who are either excluded from the Settlement Class by definition or
            who choose to be excluded in accordance with the process described in this Notice will
            not be eligible to receive a distribution from the Net Settlement Fund and should not
            submit Claim Forms.
                                 PROPOSED PLAN OF ALLOCATION

       How will my claim be calculated?
   45.      As discussed above, the Settlement provides $2,800,000 in cash for the benefit of the
            Settlement Class. The Settlement Amount and any interest it earns constitute the
            “Settlement Fund.” The Settlement Fund, after deduction of Court-approved attorneys’
            fees and expenses, Notice and Administration Expenses, Taxes, and any other fees or
            expenses approved by the Court, is the “Net Settlement Fund.” If the Settlement is
            approved by the Court, the Net Settlement Fund will be distributed to eligible Authorized
            Claimants – i.e., members of the Settlement Class who timely submit valid Proof of Claim
            and Release forms that are accepted for payment by the Court – in accordance with this
            proposed Plan of Allocation (“Plan of Allocation” or “Plan”) or such other plan of
            allocation as the Court may approve. Settlement Class Members who do not timely submit
            valid Proof of Claim and Release forms will not share in the Net Settlement Fund but will
            otherwise be bound by the Settlement. The Court may approve this proposed Plan of
            Allocation, or modify it, without additional notice to the Settlement Class. Any order
            modifying the Plan of Allocation will be posted on the settlement website,
            www.HIIQSecuritiesLitigation.com.

   46.      The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund
            among Authorized Claimants based on their respective alleged economic losses as a result
            of the alleged misstatements and omissions, as opposed to losses caused by market- or
            industry-wide factors, or company-specific factors unrelated to the alleged fraud. The
            Claims Administrator shall determine each Authorized Claimant’s share of the Net
            Settlement Fund based upon the recognized loss formula (“Recognized Loss”) described
            below.

   47.      A Recognized Loss will be calculated for each share of HIIQ Class A Common Stock and
            each exchange-traded Call Option on HIIQ Class A Common Stock purchased or
            otherwise acquired during the Class Period, and for each exchange-traded Put Option on
            HIIQ Class A Common Stock sold (written) during the Class Period. 3 The calculation of

   3
    Exchange-traded options are traded in units call “contracts.” Each call option contract entitles the holder
   of the call option contract to purchase 100 shares of the underlying stock upon exercise, in this case HIIQ
   Class A Common Stock. Similarly, each put option contract entitles the holder of the put option contract to
   sell 100 shares of HIIQ Class A Common Stock.
                                                       14
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 70 of 108 PageID 2425




         Recognized Loss will depend on several factors, including when HIIQ Securities were
         purchased or otherwise acquired during the Class Period, and in what amounts, and
         whether such securities were sold, and if sold, when they were sold, and for what amounts.
         The Recognized Loss is not intended to estimate the amount a Settlement Class Member
         might have been able to recover after a trial, nor to estimate the amount that will be paid
         to Authorized Claimants pursuant to the Settlement. The Recognized Loss is the basis
         upon which the Net Settlement Fund will be proportionately allocated to the Authorized
         Claimants. The Claims Administrator will use its best efforts to administer and distribute
         the Net Settlement Fund to the extent that it is equitably and economically feasible.

   48.   The Plan of Allocation was created with the assistance of a consulting damages expert and
         reflects the assumption that the price of HIIQ Class A Common Stock was artificially
         inflated throughout the Class Period. The estimated alleged artificial inflation in the price
         of HIIQ Class A Common Stock during the Class Period is reflected in Table 1 below.
         The computation of the estimated alleged artificial inflation in the price of HIIQ Class A
         Common Stock during the Class Period is based on certain misrepresentations alleged by
         Lead Plaintiff and the price change in the stock, net of market- and industry-wide factors,
         in reaction to the public announcements that allegedly corrected the misrepresentations
         alleged by Plaintiff.

   49.   The U.S. federal securities laws allow investors to seek to recover losses caused by
         disclosures which corrected the defendants’ previous misleading statements or omissions.
         Thus, in order to have recoverable damages, the corrective disclosures of the allegedly
         misrepresented information must be the cause of the decline in the price of value of HIIQ
         Class A Common Stock. In this Litigation, Lead Plaintiff alleges that Defendants made
         false statements and/or omitted material facts during the Class Period, which had the
         purported effect of artificially inflating the price of HIIQ Class A Common Stock. Plaintiff
         further alleges that corrective disclosures removed artificial inflation from the price of
         HIIQ Class A Common Stock on September 11, 2017 and September 12, 2017 (the
         “Corrective Disclosure Dates”). Thus, in order for a Settlement Class Member to have a
         Recognized Loss under the Plan of Allocation, HIIQ Class A Common Stock must have
         been purchased or otherwise acquired during the Class Period and held through at least
         one of these Corrective Closure Dates. With respect to Call Options on HIIQ Class A
         Common Stock purchased during the Class Period and Put Options on HIIQ Class A
         Common Stock sold during the Class Period, such options must have been open and
         outstanding at the opening of trading in the U.S. financial markets on at least one of the
         Corrective Disclosure Dates in order to have a Recognized Loss greater than $0.00.

                                                Table 1
                            Artificial Inflation in HIIQ Common Stock
               From                              To              Per-Share Price Inflation
           August 4, 2017               September 10, 2017                       $10.95
         September 11, 2017             September 11, 2017                        $3.81
         September 12, 2017                 Thereafter                            $0.00


                                                  15
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 71 of 108 PageID 2426




   50.   The “90-day look back” provision of the Private Securities Litigation Reform Act of 1995
         (“PSLRA”) is incorporated into the calculation of the Recognized Loss for HIIQ Class A
         Common Stock. The limitations on the calculation of the Recognized Loss imposed by the
         PSLRA are applied such that losses on HIIQ Class A Common Stock purchased during
         the Class Period and held as of the close of the 90-day period subsequent to the Class
         Period (the “90-Day Lookback Period”) cannot exceed the difference between the
         purchase price paid for such stock and its average price during the 90-Day Lookback
         Period. The Recognized Loss on HIIQ Class A Common Stock purchased during the Class
         Period and sold during the 90-Day Lookback Period cannot exceed the difference between
         the purchase price paid for such stock and its rolling average price during the portion of
         the 90-Day Lookback Period elapsed as of the date of sale.

   51.   In the calculations below, all purchase and sale prices shall exclude any fees, taxes and
         commissions. If a Recognized Loss amount is calculated to be a negative number, that
         Recognized Loss shall be set to zero. Any transactions in HIIQ Securities executed outside
         of regular trading hours for the U.S. financial markets shall be deemed to have occurred
         during the next regular trading session for the U.S. financial markets.

   52.   A Recognized Loss will be calculated as set forth below for each share of HIIQ Class A
         Common Stock and Call Option on HIIQ Class A Common Stock purchased or otherwise
         acquired during the Class Period and for each Put Option on HIIQ Class A Common Stock
         sold (written) during the Class Period, that is listed in the Proof of Claim and Release form
         and for which adequate documentation is provided.
                           CALCULATION OF RECOGNIZED LOSS
   HIIQ Class A Common Stock

   53.   For each share of HIIQ Class A Common Stock purchased or otherwise acquired during
         the Class Period (i.e., August 4, 2017 through September 11, 2017, inclusive), the
         Recognized Loss per share shall be calculated as follows:

            a. For each share of HIIQ Class A Common Stock that was purchased during the
               period August 4, 2017 through September 10, 2017, inclusive, and sold prior to
               September 11, 2017, the Recognized Loss per share is $0.00.

            b. For each share of HIIQ Class A Common Stock that was purchased during the
               period August 4, 2017 through September 10, 2017, inclusive, and sold on
               September 11, 2017, the Recognized Loss per share is $7.14.

            c. For each share of HIIQ Class A Common Stock that was purchased during the
               period August 4, 2017 through September 10, 2017, inclusive, and sold during the
               period September 12, 2017 through December 8, 2017, inclusive, (i.e., sold during
               the 90-day Lookback Period), the Recognized Loss per share is the lesser of:

                    i   $10.95; or
                                                  16
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 72 of 108 PageID 2427




                    ii the purchase price minus the “90-Day Lookback Value” on the date of sale
                       as provided in Table 2 below.
             d. For each share of HIIQ Class A Common Stock that was purchased during the
                period August 4, 2017 through September 10, 2017, inclusive, and still held as of
                the close of trading on December 8, 2017, the Recognized Loss per share is the
                lesser of:

                    i     $10.95; or
                    ii the purchase price minus the average closing price for HIIQ Class A
                       Common Stock during the 90-Day Lookback Period, which is $21.26.
             e. For each share of HIIQ Class A Common Stock that was both purchased and sold
                on September 11, 2017, the Recognized Loss per share is $0.00.

             f. For each share of HIIQ Class A Common Stock that was purchased on September
                11, 2017, and sold during the period September 12, 2017 through December 8,
                2017, inclusive, (i.e., sold during the 90-Day Lookback Period), the Recognized
                Loss per share is the lesser of:

                    i     $3.81; or
                    ii the purchase price minus the “90-Day Lookback Value” on the date of sale
                       as provided in Table 2 below.
             g. For each share of HIIQ Class A Common Stock that was purchased on September
                11, 2017, and still held as of the close of trading on December 8, 2017, the
                Recognized Loss per share is the lesser of:

                    i     $3.81; or
                    ii the purchase price minus the average closing price for HIIQ Class A
                       Common Stock during the 90-Day Lookback Period, which is $21.26.




                                               Table 2
                           90-Day Lookback Value by Sale/Disposition Date
        Sale /           90-Day         Sale /         90-Day         Sale /           90-Day
     Disposition        Lookback     Disposition     Lookback      Disposition        Lookback
        Date              Value         Date            Value         Date              Value
      9/12/2017          $19.75        10/11/2017        $19.15       11/9/2017         $20.28
      9/13/2017          $20.50        10/12/2017        $19.10      11/10/2017         $20.36
      9/14/2017          $20.80        10/13/2017        $19.09      11/13/2017         $20.45
      9/15/2017          $21.23        10/16/2017        $19.17      11/14/2017         $20.53
                                                    17
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 73 of 108 PageID 2428




      9/18/2017       $21.55         10/17/2017         $19.28         11/15/2017         $20.58
      9/19/2017       $21.79         10/18/2017         $19.41         11/16/2017         $20.65
      9/20/2017       $21.81         10/19/2017         $19.49         11/17/2017         $20.72
      9/21/2017       $21.81         10/20/2017         $19.56         11/20/2017         $20.78
      9/22/2017       $21.80         10/23/2017         $19.61         11/21/2017         $20.85
      9/25/2017       $21.78         10/24/2017         $19.66         11/22/2017         $20.91
      9/26/2017       $21.53         10/25/2017         $19.70         11/24/2017         $20.98
      9/27/2017       $21.29         10/26/2017         $19.73         11/27/2017         $21.03
      9/28/2017       $20.73         10/27/2017         $19.77         11/28/2017         $21.09
      9/29/2017       $20.29         10/30/2017         $19.81         11/29/2017         $21.13
      10/2/2017       $19.97         10/31/2017         $19.85         11/30/2017         $21.17
      10/3/2017       $19.74          11/1/2017         $19.89          12/1/2017         $21.19
      10/4/2017       $19.58          11/2/2017         $19.90          12/4/2017         $21.19
      10/5/2017       $19.42          11/3/2017         $19.97          12/5/2017         $21.21
      10/6/2017       $19.29          11/6/2017         $20.02          12/6/2017         $21.22
      10/9/2017       $19.26          11/7/2017         $20.11          12/7/2017         $21.23
     10/10/2017       $19.23          11/8/2017         $20.19          12/8/2017         $21.26


   Call Options on HIIQ Class A Common Stock

   54.   For each Call Option on HIIQ Class A Common Stock purchased or otherwise acquired
         during the Class Period (i.e., August 4, 2017 through September 11, 2017, inclusive), the
         Recognized Loss per Call Option shall be calculated as follows:

            a. For each Call Option not held at the opening of trading on September 11, 2017 or
               September 12, 2017, the Recognized Loss per Call Option is $0.00;
            b. For each Call Option that was sold on September 11, 2017 or sold on September
               12, 2017, the Recognized Loss per Call Option is the purchase price minus the sale
               price.
            c. For each Call Option that was exercised on September 11, 2017, the Recognized
               Loss per Call Option is the purchase price minus the intrinsic value of the option
               as of the close of trading on September 11, 2017, where the intrinsic value shall be
               the greater of: (i) $0.00 or (ii) $23.35 minus the strike price of the option.
            d. For each Call Option that was exercised on September 12, 2017, or still held as of
               the close of trading on September 12, 2017, the Recognized Loss per Call Option
               is the purchase price minus the intrinsic value shall be the greater of: (i) $0.00 or
               (ii) $19.75 minus the strike price of the option.
   55.   No loss shall be recognized based on a sale or writing of any Call Option that was
                                                  18
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 74 of 108 PageID 2429




         subsequently repurchased, exercised or expired.

   Put Options on HIIQ Class A Common Stock

   56.   For each Put Option on HIIQ Class A Common Stock sold during the Class Period (i.e.,
         August 4, 2017 through September 11, 2017, inclusive), the Recognized Loss per Put
         Option shall be calculated as follows:

            a. For each Put Option not open (not outstanding) at the opening of trading on
               September 11, 2017 or September 12, 2017, the Recognized Loss per Put Option
               is $0.00.
            b. For each Put Option that was purchased on September 11, 2017, or purchased on
               September 12, 2017, the Recognized Loss per Put Option is the purchase price
               minus the sale price.
            c. For each Put Option that was exercised (assigned) on September 11, 2017, the
               Recognized Loss per Put Option is the intrinsic value of the option as of the close
               of trading on September 11, 2017 minus the sale price, where the intrinsic value
               shall be the greater of: (i) $0.00 or (ii) strike price of the option minus $23.35.
            d. For each Put Option that was exercised (assigned) on September 12, 2017, or that
               was still open (outstanding) as of the close of trading on September 12, 2017, the
               Recognized Loss per Put Option is the intrinsic value of the option as of the close
               of trading on September 12, 2017 minus the sale price, where the intrinsic value
               shall be the greater of: (i) $0.00 or (ii) the strike price of the option minus $19.75.

   57.   No loss shall be recognized based on a purchase of any Put Option that was subsequently
         sold, exercised or expired.

                                   ADDITIONAL PROVISIONS

   58.   The payment you receive will reflect your proportionate share of the Net Settlement Fund.
         Such payment will depend on the number of eligible shares that participate in the
         Settlement, and when those shares were purchased and sold. The number of claimant who
         send in claims varies widely from case to case.

   59.   A purchase or sale of HIIQ Securities shall be deemed to have occurred on the “contract”
         or “trade” date as opposed to the “settlement” or “payment” date.

   60.   If a Settlement Class Member acquired HIIQ Securities during the Class Period by way of
         gift, inheritance or operation law, such a claim will be computed by using the date and
         price of the original purchase and not the date and price of transfer. To the extent that HIIQ
         Class A Common Stock or a Call Option on HIIQ Class A Common Stock was originally
         purchased prior to commencement of the Class Period, the Recognized Loss for that
         acquisition shall be deemed to be zero ($0.00). To the extent that a Put Option on HIIQ
                                                   19
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 75 of 108 PageID 2430




           Class A Common Stock was originally sold prior to commencement of the Class Period,
           the Recognized Loss for that sale shall be deemed to be zero ($0.00).

   61.     Notwithstanding any of the above, receipt of HIIQ Securities during the Class Period in
           exchange for securities of any other corporation or entity shall not be deemed a purchase
           or sale of HIIQ Securities.

   62.     If a Settlement Class Member made more than one purchase/acquisition or sale of any
           HIIQ Security during the Class Period, all purchases/acquisitions and sales of the like
           security shall be matched on a First In, First Out (“FIFO”) basis. With respect to HIIQ
           Class A Common Stock and Call Options on HIIQ Class A Common Stock, Class Period
           sales will be matched first against any holdings at the beginning of the Class Period, and
           then against the purchases/acquisitions in chronological order, beginning with the earliest
           purchase/acquisition made during the Class Period. For Put Options on HIIQ Class A
           Common Stock, Class Period purchases will be matched first to close out positions open
           at the beginning of the Class Period, and then against Put Options on HIIQ Class A
           Common Stock sold (written) during the Class Period in chronological order.

   63.     The date of covering a “short sale” of HIIQ Class A Common Stock is deemed to be the
           date of purchase of HIIQ shares. The date of a “short sale” of HIIQ Class A Common
           Stock is deemed to be the date of sale of HIIQ shares. In accordance with the Plan of
           Allocation, however, the Recognized Loss on “short sales” is zero. In the event that a
           claimant has an opening short position in HIIQ Class A Common Stock, the earliest Class
           Period purchases shall be matched against such opening short position and not be entitled
           to a recovery until that short position is fully covered.

   64.     With respect to HIIQ Class A Common Stock purchased through the exercise of a call or
           put option,4 the purchase date of the stock shall be exercise date of the option and the
           purchase price shall be the closing price of HIIQ Class A Common Stock on the exercise
           date. Any Recognized Loss arising from purchases of HIIQ Class A Common Stock
           acquired during the Class Period through the exercise of an option on HIIQ Class A
           Common Stock shall be computed as provided for other purchases of HIIQ Class A
           Common Stock in the Plan of Allocation.

   65.     Payment according to the Plan of Allocation will be deemed conclusive against all
           Authorized Claimants. A Recognized Loss will be calculated as defined herein and cannot
           be less than zero. The Claims Administrator shall allocate to each Authorized Claimant a
           pro rata share of the Net Settlement Fund based on his, her, or its total Recognized Losses
           as compared to the total Recognized Losses of all Authorized Claimants.

   66.     No distribution will be made to Authorized Claimants who would otherwise receive a

   4
    Including (1) purchases of HIIQ Class A Common Stock as the result of the exercise of a call option, and
   (2) purchases of HIIQ Class A Common Stock by the seller of a put option as a result of the buyer of such
   put option exercising that put option.
                                                      20
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 76 of 108 PageID 2431




          distribution of the less than $10.00.

   67.    Cumulative payments of all claims associated with Call Options and Put Options on HIIQ
          Class A Common Stock will be limited to 1.5% of the Net Settlement Fund.5 Thus, if the
          cumulative Recognized Loss amounts for Call and Put Options claims exceeds 1.5% of all
          Recognized Losses, then the Recognized Loss for Call and Put Options claims will be
          reduced proportionately until they collectively equal 1.5% of all Recognized Losses. In
          the unlikely event that the Net Settlement Fund, allocated as such, is sufficient to pay
          100% of the HIIQ Class A Common Stock claims, any excess amount will be used to pay
          the balance on the remaining Call and Put Options claims.

   68.    Settlement Class Members who do not submit an acceptable Proof of Claim and Release
          form will not share in the Settlement proceeds. The Stipulation and the Order and Final
          Judgment dismissing this Litigation will nevertheless bind Settlement Class Members who
          do not submit a request for exclusion or submit an acceptable Proof of Claim and Release
          form.

   69.    Please contact the Claims Administrator or Lead Class Counsel if you disagree with any
          determinations made by the Claims Administrator regarding your Proof of Claim and
          Release form. If you are unsatisfied with the determinations, you may ask the Court, which
          retains jurisdiction over all Settlement Class Members and the claims-administration
          process, to decide the issue by submitting a written request.

   70.    Defendants, their respective counsel, and all other Released Persons will have no
          responsibility or liability whatsoever for the investment of the Settlement Fund, the
          distribution of the Net Settlement Fund, the Plan of Allocation, or the payment of any
          claim. Lead Plaintiff and Settlement Class Counsel likewise will have no liability for their
          reasonable efforts to execute, administer, and distribute the Settlement.

   71.    Distribution will be made to Authorized Claimants after all claims have been processed
          and after the Court has finally approved the Settlement. If any funds remain in the Net
          Settlement Fund by reason of uncashed distribution checks or otherwise, then, after the
          Claims Administrator has made reasonable and diligent efforts to have Settlement Class
          Members who are entitled to participate in the distribution of the Net Settlement Fund cash
          their distributions, any balance remaining in the Net Settlement Fund after at least six (6)
          months after the initial distribution of such funds will be used in the following fashion: (i)
          first, to pay any amounts mistakenly omitted from the initial disbursement; (ii) second, to
          pay any additional settlement administration fees, costs, and expenses, including those of
          Settlement Class Counsel as may be approved by the Court; and (iii) finally, to make a
          second distribution to claimants who cashed their checks from the initial distribution and
          who would receive at least $10.00, after payment of the estimated costs, expenses, or fees
          to be incurred in administering the Net Settlement Fund and in making this second

   5
    Call and Put Options account for approximately 1.5% of the combined dollar trading volume of HIIQ
   Class A Common Stock and Call and Put Options on HIIQ Class A Common Stock during the Class Period.
                                                    21
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 77 of 108 PageID 2432




         distribution, if such second distribution is economically feasible. At such time as it is
         determined that the re-distribution of funds remaining in the Settlement Fund is not cost-
         effective, the remaining balance shall be contributed to an appropriate non-profit 501(c)(3)
         organization, to be recommended by Lead Class Counsel and approved by the Court.

     HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED BY THE LITIGATION
                        AND THE SETTLEMENT?
   72.   If you are a Settlement Class Member, you will be bound by any orders issued by the
         Court. If the Settlement is approved, the Court will enter a judgment (the “Judgment”),
         which will dismiss with prejudice the claims against Defendants. The Judgment will also
         provide that, upon the Effective Date of the Settlement, Lead Plaintiff and each and all
         other Settlement Class Members and anyone claiming through or on behalf of any of
         them, will fully, finally, and forever waive, release, relinquish, discharge, and dismiss all
         Released Claims against all Released Persons, to the fullest extent that the law permits.

   73.   “Released Claims” means any and all claims (including “Unknown Claims” as defined ¶
         75 below), rights, demands, obligations, damages, actions, suits, matters, issues, causes of
         action, or liabilities whatsoever, in law or in equity, accrued or unaccrued, fixed or
         contingent, direct, individual, or representative, of every nature and description, whether
         known or unknown, whether arising under federal, state, local, common or foreign law or
         any other law, rule, or regulation, that arise out of or relate in any way, in whole or in part,
         directly or indirectly, to the purchase or sale of HIIQ Securities during the Class Period
         and the act, facts, transactions, events, occurrences, statements, disclosures,
         representatives, filings, publications, disseminations, press releases, presentations,
         omissions, or failures to act that were, could have been, or could be in the future be alleged
         or asserted by Lead Plaintiff or any member of the Settlement Class in the Litigation or in
         any other action in any court or forum. Released Claims do not include claims asserted on
         HIIQ’s purported behalf in shareholder derivative actions, except that Lead Plaintiff
         agrees not to bring, or in any way to cause any other person to bring, any derivative claims
         in connection with, arising out of, related to, and/or based upon, in whole or in part,
         directly or indirectly, in any way, any acts, facts, wrongdoing, or any other matter alleged
         or asserted, or which could have been alleged or asserted, in the Litigation.

   74.   “Released Persons” means each and every past and current defendant named in this
         Litigation, and, whether or not identified in any complaint filed in the Litigation, each past
         and current defendant’s respective families, associates, affiliates, and each and all of their
         past or present directors, officers, employees, partners, member firms or affiliates,
         principals, agents, predecessors, successors, parents, subsidiaries, divisions, departments,
         joint ventures, attorneys, accountants, insurers, co-insurers and reinsurers, assigns, spouses,
         heirs, executors, trustees, general or limited partners or partnerships, limited liability
         companies, members, stockholders, underwriters, personal or legal advisors or
         representatives, estates, administrators, predecessors, successors and assigns or other
         individuals or entities in which the respective past or current defendants, their associates,
         any related or affiliated entities, or any members of their immediate families, or any trusts
         for which any of them are trustees, settlors, or beneficiaries, and the predecessors,
                                                   22
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 78 of 108 PageID 2433




          successors, administrators and assigns of each of the foregoing.

   75.    “Unknown Claims” means any and all Released Claims that Lead Plaintiff or any member
          of the Class does not know or suspect to exist in his, her, or its favor at the time of the
          release of the Released Persons, which if known by him, her or it might have affected his,
          her or its settlement with and release of the Released Persons or might have affected his,
          her or its decision not to object to the settlement or not exclude himself, herself, or itself
          from the Class. Lead Plaintiff and every member of the Class expressly waive, and by
          operation of the Order and Final Judgment shall be deemed to have waived and shall have
          waived, to fullest extent permitted by law, any and all provisions, rights and benefits
          conferred by California Civil Code § 1542 (to the extent applicable), and any laws of any
          state or territory of the United States, or principle of common law, or the law of any foreign
          jurisdiction, that is similar, comparable or equivalent to California Code § 1542, which
          provides:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
          FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
          BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
          SETTLEMENT WITH THE DEBTOR.

          Lead Plaintiff and the Settlement Class Members may hereafter discover facts in addition
          to or different from those which he, she, is now knows or believes to be true with respect
          to the subject matter of the Released Claims, but Lead Plaintiff shall expressly, fully,
          finally, and forever settle and release, and each Settlement Class Member shall be deemed
          to have, and by operation of the Order and Final Judgment shall have, fully, finally, and
          forever settled and released, any and all Released Claims, known or unknown, suspected
          or unsuspected, contingent or non-contingent, whether or not concealed or hidden, which
          now exist, or heretofore have existed, upon any theory of law or equity now existing or
          coming into existence in the future, including, but not limited to, conduct which is
          negligent, intentional, with or without malice, or a breach of any duty, law or rule, without
          regard to the subsequent discovery or existence of such different or additional facts. Lead
          Plaintiff acknowledges, and every Settlement Class Member by law and operation of the
          Order and Final Judgment shall be deemed to have acknowledged, that the inclusion of
          “Unknown Claims” in the definition of Released Claims was separately bargained for and
          was a material element of the Settlement.

         WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS
                                SEEKING?
                     HOW WILL THE LAWYERS BE PAID?
   76.    Lead Counsel and Liaison Counsel have not received any payment for their services in
          pursuing claims against the Defendants on behalf of the Settlement Class, nor have Lead
          Counsel or Liaison Counsel been reimbursed for their out-of-pocket expenses. Before
          final approval of the Settlement, Lead Counsel will apply to the Court for an award of
          attorneys’ fees from the Settlement Fund in an amount not to exceed 33 1/3% of the

                                                    23
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 79 of 108 PageID 2434




           Settlement Fund. At the same time, Lead Counsel also intend to apply for the
           reimbursement of Litigation Expenses not to exceed $315,000.00, which may include an
           application for reimbursement of the reasonable costs and expenses incurred by
           Settlement Class Representative directly related to his representation of the Settlement
           Class. The Court will determine the amount of any award of attorneys’ fees or
           reimbursement of Litigation Expenses. Such sums as may be approved by the Court will
           be paid from the Settlement Fund. Settlement Class Members are not personally liable
           for any such fees or expenses.
         HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?
   77.     To be eligible for a payment from the proceeds of the Settlement, you must be a member
           of the Settlement Class and you must timely complete and return the Claim Form with
           adequate supporting documentation postmarked no later than ________, 2020 or by
           later date, if any, specified by the Court. A Claim Form is included with this Notice, or you
           may obtain one from the website for this Litigation, www.HIIQSecuritiesLitigation.com,
           or you may request that a Claim Form be mailed to you by calling the claims
           administrator, Epiq Class Action & Claims Solutions, Inc. at 888-396-9602. The
           claims        administrator        may      also    be     reached      by      email      at
           info@HIIQSecuritiesLitigation.com. Please retain all records of your ownership of and
           transactions in HIIQ Securities, as they may be needed to document your Claim. If you
           are excluded from the Settlement Class by definition or you submit a request for exclusion
           in connection with this Notice, or if you do not submit a timely and valid Claim Form,
           you will not be eligible to share in the Net Settlement Fund.

   78.     As a Settlement Class Member, you are represented by the Settlement Class
           Representative, Lead Counsel, and Liaison Counsel, unless you enter an appearance
           through counsel of your own choice at your own expense. You are not required to retain
           your own counsel, but if you choose to do so, such counsel must file a notice of
           appearance on your behalf and must serve copies of his or her notice of appearance on the
           attorneys listed in the section entitled, “When and Where Will the Court Decide Whether
           to Approve the Settlement?,” below.

   79.     If you are a Settlement Class Member and you wish to object to the Settlement, the
           proposed Plan of Allocation, or Lead Counsel’s application for attorneys’ fees and
           reimbursement of Litigation Expenses, you may present your objections by following the
           instructions in the section entitled, “When and Where Will the Court Decide Whether to
           Approve the Settlement?” below.

    WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
                              SETTLEMENT?
         DO I HAVE TO COME TO THE HEARING? MAY I SPEAK AT THE
                HEARING IF I DON’T LIKE THE SETTLEMENT?

   80.     Settlement Class Members do not need to attend the Settlement Hearing. The Court
           will consider any submission made in accordance with the provisions below even if a
           Settlement Class Member does not attend the hearing. You can participate in the

                                                    24
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 80 of 108 PageID 2435




          Settlement without attending the Settlement Hearing.
   81.    The Settlement Hearing will be held on ________, 2020 at ________ before the
          Honorable Thomas P. Barber, at the Sam M. Gibbons United States Courthouse, United
          States District Court for the Middle District of Florida, 801 North Florida Avenue,
          Tampa, Florida 33602. The Court reserves the right to approve the Settlement, the Plan
          of Allocation, Lead Counsel’s motion for an award of attorneys’ fees and reimbursement
          of Litigation Expenses and/or any other matter related to the Settlement at or after the
          Settlement Hearing without further notice to the members of the Settlement Class.

   82.    Any Settlement Class Member who is not requesting exclusion from the Settlement
          Class may object to the proposed Settlement, the proposed Plan of Allocation, or Lead
          Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation
          Expenses. Objections must be in writing. You must file any written objection, together
          with copies of all other papers and briefs supporting the objection, with the Clerk’s
          Office of the Court at the address set forth below on or before ___________, 2020.
          You must also serve the papers on Lead Counsel for the Settlement Class and
          Defendants’ Counsel at the addresses set forth below so that the papers are received on
          or before ________, 2020.


                                                                            DEFENDANTS’
         CLERK’S OFFICE                   LEAD COUNSEL
                                                                               COUNSEL
    United States District Court           Ramzi Abadou                      Robert F. Serio
        Middle District of          KAHN SWICK & FOTI, LLC                 GIBSON, DUNN &
              Florida               1100 Poydras Street, Suite 3200        CRUTCHER LLP
                                       New Orleans, LA 70163                200 Park Avenue
         Sam M. Gibbons                    (504) 455-1400                 New York, NY 10166-
    Courthouse, Clerk’s Office                                                    0193
    801 North Florida Avenue                                                 (212) 351-4000
        Tampa, FL 33602
         (813) 301-5400

   83.    Any objection to the Settlement (a) must state the name, address and telephone number
          of the person or entity objecting and must be signed by the objector; (b) must contain
          a statement of the Settlement Class Member’s objection or objections, and the specific
          reasons for each objection, including any legal and evidentiary support the Settlement
          Class Member wishes to bring to the Court’s attention; and (c) must include documents
          sufficient to prove the objector’s membership in the Settlement Class such as transaction
          dates and supporting records of HIIQ Securities that the objecting Settlement Class
          Member purchased or otherwise acquired during the relevant period.

   84.    You may file a written objection without having to appear at the Settlement Hearing. You
          may not, however, appear at the Settlement Hearing to present your objection unless you
          first filed and served a written objection in accordance with the procedures described
          above, unless the Court orders otherwise.


                                                 25
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 81 of 108 PageID 2436




   85.   If you wish to be heard orally at the Settlement Hearing in opposition to the approval of
         the Settlement, the Plan of Allocation, or Lead Counsel’s motion for an award of
         attorneys’ fees and reimbursement of Litigation Expenses, and if you file and serve a
         timely written objection as described above, you must also file a notice of appearance with
         the Clerk’s Office and serve it on Lead Counsel and Defendants’ Counsel at the addresses
         set forth above so that it is received on or before __________, 2020. Persons who intend
         to object and desire to present evidence at the Settlement Hearing must include the
         following in their written objection or notice of appearance: the identity of any witnesses
         they may call to testify and any exhibits they intend to introduce into evidence at the
         Settlement Hearing. Such persons may be heard orally at the discretion of the Court.

   86.   You are not required to hire an attorney to represent you in making written objections
         or in appearing at the Settlement Hearing. However, if you decide to hire an attorney,
         it will be at your own expense, and that attorney must file a notice of appearance with
         the Court and serve it on Lead Counsel and Defendants’ Counsel at the addresses set
         forth above so that the notice is received on or before _________, 2020.

   87.   The Settlement Hearing may be adjourned by the Court without further written notice
         to the Settlement Class. If you intend to attend the Settlement Hearing, you should confirm
         the date and time with Lead Counsel.

   88.   Unless the Court orders otherwise, any Settlement Class Member who does not
         object in the manner described above will be deemed to have waived any objection
         and shall be forever foreclosed from making any objection to the proposed
         Settlement, the proposed Plan of Allocation, or Lead Counsel’s motion for an award
         of attorneys’ fees and reimbursement of Litigation Expenses. Settlement Class
         Members do not need to appear at the hearing or take any other action to
         indicate their approval.


               HOW DO I EXCLUDE MYSELF FROM THE SETTLEMENT?

   89.   If you do not want to be bound by the Judgment or recover money from the Settlement
         Fund, and instead want to keep any claims you may have and any right you may have to
         sue the defendants on your own about the legal issues in this case, then you must take steps
         to get out. This is called excluding yourself from – or opting out of – the Settlement Class.

   90.   If you do not wish to be included in the Settlement Class and you do not wish to participate
         in the proposed Settlement described in this Notice, you may request to be excluded. To
         do so, you must submit a written request for exclusion that must be received on or before
         _______, 2020 (at least 21 calendar days prior to the date of the Settlement Hearing) and
         must state: (1) the name, address, and telephone number of the Person requesting
         exclusion; (2) the Person’s purchases/acquisitions/transactions of HIIQ Securities during
         the Class Period and any sales thereof, including the dates, the number of shares and
         price(s) paid and received for each such purchase, acquisition and sale; (3) a clear and
         unambiguous statement that the Person wishes to be excluded from the Settlement Class,
                                                   26
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 82 of 108 PageID 2437




         and (4) must include the Person’s signature. No request will be considered valid unless all
         of the information described above is included in the request. You cannot exclude yourself
         by phone or email. The written request must be addressed as follows:

                                In re Health Insurance Innovations Securities Litigation
                                c/o Epiq Class Action & Claims Solutions, Inc.
                                Exclusions
                                P.O. Box 2838
                                Portland, OR 97208-2838

   91.   If you ask to be excluded from the Settlement Class, you will not get any settlement
         payment.

   92.   If you do not exclude yourself, you give up any right to sue any of the defendants about
         the claims that this Settlement resolves. If you have a pending lawsuit, speak to your
         lawyer in that case immediately. You must exclude yourself from this Class to continue
         or file any lawsuit alleging the same claims as are alleged herein. Remember, the exclusion
         deadline is _______, 2020 – not later than 21 calendar days before the Settlement Hearing.


           WHAT IF I BOUGHT HIIQ SECURITIES ON SOMEONE ELSE’S BEHALF?

   93.   If, for the beneficial interest of any person or entity other than yourself, you purchased or
         otherwise acquired certain publicly traded HIIQ Securities between August 4, 2017 and
         September 11, 2017, you must either: (a) within ten (10) calendar days of receipt of this
         Notice, request from Epiq Class Action & Claims Solutions, Inc. sufficient copies of the
         Notice to forward to all such beneficial owners and, within ten (10) calendar days of
         receipt of the copies of the Notice, forward them to all such beneficial owners; or (b)
         within ten (10) calendar days of receipt of this Notice, provide a list of the names and
         addresses of all such beneficial owners to In re Health Insurance Innovations Securities
         Litigation, c/o Epiq Class Action & Claims Solutions, Inc., P.O. Box 2838, Portland, OR
         97208-2838.

   94.   If you choose the first option, i.e., you elect to mail the Notice directly to beneficial
         owners, you must retain the mailing records for use in connection with any further notices
         that may be provided in the Litigation. If you elect that option, Epiq Class Action &
         Claims Solutions, Inc. will forward the Notice and Claim Form (together, the “Notice
         Packet”) to you to send to the beneficial owners. You must mail the Notice Packets to
         the beneficial owners within ten (10) calendar days of your receipt of the packets. Upon
         mailing of the Notice Packets, you may seek reimbursement of your reasonable expenses
         actually incurred, by providing Epiq Class Action & Claims Solutions, Inc. with proper
         documentation supporting the expenses for which reimbursement is sought.

   95.   If you choose the second option, you must within ten (10) calendar days of receipt of this
         Notice provide a list of the names and addresses of all such beneficial owners to In re
                                                  27
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 83 of 108 PageID 2438




           Health Insurance Innovations Securities Litigation, c/o Epiq Class Action & Claims
           Solutions, Inc., P.O. Box 2838, Portland, OR 97208-2838. Epiq Class Action & Claims
           Solutions, Inc. will send a copy of the Notice Packet to the beneficial owners whose
           names and addresses you supply. Upon full compliance with these directions, you may
           seek reimbursement of your reasonable expenses actually incurred by providing Epiq
           Class Action & Claims Solutions, Inc. with proper documentation supporting the
           expenses for which reimbursement is sought. Copies of the Notice Packet may also be
           obtained from the website for this Litigation, www.HIIQSecuritiesLitigation.com, or by
           calling Epiq Class Action & Claims Solutions, Inc. toll-free at 888-396-9602.

           CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE
                                   QUESTIONS?

   96.     This Notice contains only a summary of the terms of the proposed Settlement. For more
           detailed information about the matters involved in the Litigation, you are referred to the
           papers on file in the Litigation, including the Stipulation, which may be inspected during
           regular office hours at the Office of the Clerk, United States District Court for the Middle
           District of Florida. Additionally, copies of the Stipulation and any related orders entered
           by the Court will be posted on the website for this Litigation,
           www.HIIQSecuritiesLitigation.com. All inquiries concerning this Notice or the Claim
           Form should be directed to Epiq Class Action & Claims Solutions, Inc. or Lead Counsel.

         DO NOT CALL OR WRITE THE COURT OR THE OFFICE OF THE CLERK OF
                         COURT REGARDING THIS NOTICE.

                DO NOT CALL OR WRITE HIIQ REGARDING THIS NOTICE.

    Dated: _____________, 2020                                           By Order of the Clerk of Court
                                                                         United States District Court




                                                    28
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 84 of 108 PageID 2439




                 EXHIBIT A-2
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 85 of 108 PageID 2440




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION




   IN RE HEALTH INSURANCE INNOVATIONS
   SECURITIES LITIGATION                                       Case No. 8:17-cv-02186-TPB-SPF




   SUMMARY NOTICE OF (I) PENDENCY AND PROPOSED SETTLEMENT OF CLASS
       ACTION AND PLAN OF ALLOCATION; (II) SETTLEMENT HEARING; AND
    (III) MOTION FOR AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
                           LITIGATION EXPENSES

   TO:    ALL PERSONS OR ENTITIES WHO PURCHASED OR OTHERWISE ACQUIRED
          HEALTH INSURANCE INNOVATIONS, INC (“HIIQ”)1 CLASS A COMMON
          STOCK OR EXCHANGE-TRADED CALL OPTIONS ON HIIQ CLASS A COMMON
          STOCK, AND ALL PERSONS WHO SOLD (WROTE) EXCHANGE-TRADED PUT
          OPTIONS ON HIIQ CLASS A COMMON STOCK BETWEEN AUGUST 4, 2017 AND
          SEPTEMBER 11, 2017, BOTH DATES INCLUSIVE (the “SETTLEMENT CLASS”).

           YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District Court
   for the Middle District of Florida, that a hearing will be held on __________, 2020, at _____.m.,
   before the Honorable Thomas P. Barber, United States District Judge, at the Sam M. Gibbons
   United States Courthouse, United States District Court for the Middle District of Florida, 801
   North Florida Avenue, Tampa, FL 33602, for the purpose of determining: a) whether the Court
   should grant final certification to the Settlement Class pursuant to Fed. R. Civ. P. 23(a) and (b)(3);
   b) whether the proposed Settlement of the claims alleged in the above-captioned securities class
   action for Two-Million Eight-Hundred-Thousand Dollars ($2,800,000.00) in cash is fair,
   reasonable, and adequate and should be approved by the Court; c) whether the proposed Plan of
   Allocation is fair and reasonable and should be approved by the Court; d) whether Lead Counsel’s
   request for an award of attorneys’ fees and reimbursement of litigation expenses should be
   approved by the Court; e) such other matters as the Court may deem appropriate.

   IF YOU PURCHASED OR OTHERWISE ACQUIRED HIIQ CLASS A COMMON STOCK OR
   EXCHANGE-TRADED CALL OPTIONS ON HIIQ CLASS A COMMON STOCK, OR IF YOU
   SOLD (WROTE) EXCHANGE-TRADED PUT OPTIONS ON HIIQ CLASS A COMMON
   STOCK BETWEEN AUGUST 4, 2017 AND SEPTEMBER 11, 2017, YOUR RIGHTS MAY BE
   AFFECTED BY THE SETTLEMENT OF THIS LITIGATION. IF YOU ARE A SETTLEMENT

   1
          Health Insurance Innovations is now known as Benefytt Technologies, Inc.
                                                  Page 1 of 3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 86 of 108 PageID 2441




   CLASS MEMBER AND DO NOT TIMELY REQUEST EXCLUSION IN CONNECTION
   WITH THE PROPOSED SETTLEMENT, YOU WILL BE BOUND BY THE TERMS OF ANY
   JUDGMENT ENTERED IN THE LITIGATION, WHETHER OR NOT YOU SUBMIT A
   PROOF OF CLAIM AND RELEASE FORM.

   If you have not received a detailed Notice of (I) Proposed Settlement and Plan of Allocation; (II)
   Settlement Hearing; and (III) Motion for Award of Attorneys’ Fees and Reimbursement of
   Litigation Expenses (“Notice”), you may obtain copies by writing to In re Health Insurance
   Innovations Securities Litigation, c/o Epiq Class Action & Claims Solutions, Inc., P.O. Box 2838,
   Portland, OR 97208-2838 or at www.HIIQSecuritiesLitigation.com. If you are a Settlement Class
   Member, in order to share in the distribution of the Net Settlement Fund, you must submit a Proof
   of Claim and Release form by mail (postmarked no later than_______, 2020) or submitted
   electronically no later than_______, 2020, establishing that you are entitled to recovery. A Proof
   of Claim and Release form is being sent with this Notice. If you are a Settlement Class Member
   and need an additional Proof of Claim and Release form, you may obtain copies by writing to In
   re Health Insurance Innovations Securities Litigation, c/o Epiq Class Action & Claims Solutions,
   Inc., P.O. Box 2838, Portland, OR 97208-2838 or at www.HIIQSecuritiesLitigation.com.

   If you do not wish to be included in the Settlement Class and you do not wish to participate in the
   proposed Settlement, you may request to be excluded, in the manner set forth in the full Notice,
   no later than [OPT OUT DEADLINE].

   If you are a Settlement Class Member, you have the right to object to the Settlement, the Plan of
   Allocation, or the fee and expense applications, or otherwise request to be heard. To object, you
   may submit a written objection in accordance with the procedures described in the more detailed
   Notice, referred to above, and/or you may appear at the hearing described above. Any written
   objection must be received no later than _________, 2020, and delivered to: (a) the Clerk of the
   Court, Sam M. Gibbons United States Courthouse, United States District Court for the Middle
   District of Florida, 801 North Florida Avenue, Tampa, FL 33602; (b) Ramzi Abadou, Kahn Swick
   & Foti LLC, 1100 Poydras Street, Suite 3200, New Orleans, LA 70163; and (c) Robert F. Serio,
   Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166-0193. Note that the
   Court can only approve or deny the Settlement, not change the terms of the Settlement.

   The procedures that MUST be followed for Settlement Class Members to request exclusion from the
   Settlement Class or to object to the Settlement, the Plan of Allocation and/or applications for
   fees and expenses are set forth in full in the Notice, referred to above.

         PLEASE DO NOT CONTACT THE COURT, THE CLERK’S OFFICE OR HIIQ
   REGARDING THIS NOTICE. If you have any questions about the Settlement, you may contact
   Lead Counsel at the addresses listed below:


                                             Alayne K. Gobeille
                                       KAHN SWICK & FOTI, LLC
                                       1100 Poydras Street, Suite 3200
                                          New Orleans, LA 70130

                                              Page 2 of 3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 87 of 108 PageID 2442




                                               (504) 455-1400
                                             www.ksfcounsel.com

   This is only a summary notice. Copies of the full notice may be requested as described above.


    Dated: _____________, 2020                        By Order of the Clerk of Court
                                                      United States District Court
                                                      Middle District of Florida




                                               Page 3 of 3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 88 of 108 PageID 2443




                 EXHIBIT A-3
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 89 of 108 PageID 2444


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA




     IN RE HEALTH INSURANCE INNOVATIONS
     SECURITIES LITIGATION                                    Case No.: 8:17-cv-02186-TPB-SPF




Deadline for Submission: _____________________, 2020

If you purchased or otherwise acquired Health Insurance Innovations, Inc. (“HIIQ”) Class A Common Stock
(trading symbol HIIQ) or exchange-traded call options on HIIQ Class A Common Stock, or sold (wrote)
exchange-traded put options on HIIQ Class A Common Stock between August 4, 2017 and September 11, 2017,
inclusive, you could get a payment from a class action settlement.

IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU MUST COMPLETE AND SUBMIT THIS FORM
IN ORDER TO BE ELIGIBLE FOR ANY SETTLEMENT BENEFITS.

IF YOU ARE A SETTLEMENT CLASS MEMBER AND DO NOT TIMELY REQUEST EXCLUSION IN
CONNECTION WITH THE PROPOSED SETTLEMENT, YOU WILL BE BOUND BY THE TERMS OF ANY
JUDGMENT ENTERED IN THE LITIGATION, WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM
AND RELEASE.

YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE AND MAIL IT BY FIRST
CLASS MAIL, POSTMARKED NO LATER THAN _________, 2020 TO THE FOLLOWING ADDRESS:

                           In re Health Insurance Innovations Securities Litigation
                                c/o Epiq Class Action & Claims Solutions, Inc.
                                                P.O. Box 2838
                                          Portland, OR 97208-2838
                                     www.HIIQSecuritiesLitigation.com

YOUR FAILURE TO SUBMIT YOUR CLAIM BY _______, 2020, WILL SUBJECT YOUR CLAIM TO
REJECTION AND PRECLUDE YOUR RECEIVING ANY MONEY IN CONNECTION WITH THE
SETTLEMENT OF THIS ACTION. DO NOT MAIL OR DELIVER YOUR CLAIM TO THE COURT OR TO
ANY OF THE PARTIES OR THEIR COUNSEL AS ANY SUCH CLAIM WILL BE DEEMED NOT TO HAVE
BEEN SUBMITTED. SUBMIT YOUR CLAIM ONLY TO THE CLAIMS ADMINISTRATOR.

                                      CLAIMANT’S STATEMENT

1. I (we) purchased or otherwise acquired HIIQ Class A Common Stock or exchange-traded call options on HIIQ
   Class A Common Stock, or sold (wrote) exchange-traded put options on HIIQ Class A Common Stock and
   was (were) damaged thereby. (Do not submit this Proof of Claim and Release if you did not transact in HIIQ
   Securities during the designated Class Period).
   Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 90 of 108 PageID 2445


2. By submitting this Proof of Claim and Release, I (we) state that I (we) believe in good faith that I am (we are)
   a Settlement Class Member as defined above and in the Notice of Pendency and Proposed Settlement of Class
   Action (the “Notice”), or am (are) acting for such person(s); that I am (we are) not a Defendant in the Actions
   or anyone excluded from the Settlement Class; that I (we) have read and understand the Notice; that I (we)
   believe that I am (we are) entitled to receive a share of the Net Settlement Fund, as defined in the Notice; that
   I (we) elect to participate in the proposed Settlement described in the Notice; and that I (we) have not filed a
   request for exclusion. (If you are acting in a representative capacity on behalf of a Settlement Class Member
   [e.g., as an executor, administrator, trustee, or other representative], you must submit evidence of your current
   authority to act on behalf of that Settlement Class Member. Such evidence would include, for example, letters
   testamentary, letters of administration, or a copy of the trust documents.)

3. I (we) consent to the jurisdiction of the Court with respect to all questions concerning the validity of this Proof
   of Claim and Release. I (we) understand and agree that my (our) claim may be subject to investigation and
   discovery under the Federal Rules of Civil Procedure, provided that such investigation and discovery shall be
   limited to my (our) status as a Settlement Class Member(s) and the validity and amount of my (our) claim.
   No discovery shall be allowed on the merits of the Litigation or Settlement in connection with processing of
   the Proof of Claim and Release.

4. I (we) have set forth where requested below all relevant information with respect to each purchase of HIIQ
   Securities during the Class Period, and each sale, if any. I (we) agree to furnish additional information to the
   Claims Administrator to support this claim if requested to do so.

5. I (we) have enclosed photocopies of the stockbroker’s confirmation slips, stockbroker’s statements, or other
   documents evidencing each purchase, sale or retention of HIIQ Securities listed below in support of our claim.
   (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN A COPY OR
   EQUIVALENT DOCUMENTS FROM YOUR BROKER BECAUSE THESE DOCUMENTS ARE
   NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)

6. I (we) understand that the information contained in this Proof of Claim and Release is subject to such
   verification as the Claims Administrator may request or as the Court may direct, and I (we) agree to cooperate
   in any such verification. (The information requested herein is designed to provide the minimum amount of
   information necessary to process most simple claims. The Claims Administrator may request additional
   information as required to efficiently and reliably calculate your recognized claim. In some cases, the Claims
   Administrator may condition acceptance of the claim based upon the production of additional information,
   including, where applicable, information concerning transactions in any derivatives securities such as
   options.)

7. By signing this Proof of Claim and Release, and in consideration of the establishment of the Net Settlement
   Fund, as of the occurrence of the Effective Date (as defined in the Notice), I (we) agree and acknowledge that
   my (our) signature(s) hereto shall effect and constitute a full and complete release, remise and discharge by
   me (us) and my (our) heirs, joint tenants, tenants in common, beneficiaries, executors, administrators,
   predecessors, successors, attorneys, insurers and assigns (or, if I am (we are) submitting this Proof of Claim
   and Release on behalf of a corporation, a partnership, estate or one or more other persons, by it, him, her or
   them, and by its, his, her or their heirs, executors, administrators, predecessors, successors, and assigns) of
   each of the “Released Claims,” as defined in the Notice, including any and all claims, rights, demands,
   obligations, damages, actions or causes of action, or liabilities whatsoever, of every nature and description,
   whether known or unknown, (including “Unknown Claims” as defined in the Notice and below), whether
   arising under federal, state, common or foreign law or regulation, that arise out of or relate in any way to the
   purchase or sale of HIIQ Securities during the Class Period and the acts, facts, statements, or omissions that
   were or could have been alleged or asserted by Lead Plaintiff or any member of the Settlement Class in the

                                                         -2-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 91 of 108 PageID 2446

   action or in any other action in any court or forum against any of the Released Persons (as defined in the
   Notice).

   “Unknown Claims” means any and all Released Claims that Lead Plaintiff or any member of the Settlement
   Class does not know or suspect to exist in his, her, or its favor at the time of the release of the Released
   Persons, which if known by him, her or it might have affected his, her or its settlement with and release of the
   Released Parties or might have affected his, her or its decision not to object to the settlement or not exclude
   himself, herself, or itself from the Settlement Class. Lead Plaintiff and every member of the Settlement Class
   expressly waive, and by operation of the final judgment shall be deemed to have waived, to the fullest extent
   permitted by law, any and all provisions, rights and benefits conferred by California Civil Code §1542 (to the
   extent applicable), and any laws of any state or territory of the United States, or principle of common law, or
   the law of any foreign jurisdiction, that is similar, comparable or equivalent to California Civil Code §1542,
   which provides:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
       KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
       RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
       OR HER SETTLEMENT WITH THE DEBTOR.

   Lead Plaintiff acknowledges, and every member of the Settlement Class by law and operation of the Order
   and Final Judgment shall be deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
   definition of Released Claims was separately bargained for and was a material element of the settlement.

8. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of transactions may
   request, or may be requested, to submit information regarding their transactions in electronic files. All
   Claimants MUST submit a manually signed paper Proof of Claim and Release form listing all their
   transactions whether or not they also submit electronic copies. If you wish to file your claim electronically,
   you must contact the Claims Administrator at 888-396-9602 or visit their website at
   www.HIIQSecuritiesLitigation.com to obtain the required file layout. No electronic files will be considered
   to have been properly submitted unless the Claims Administrator issues to the Claimant a written
   acknowledgment of receipt and acceptance of electronically submitted data.




                                                       -3-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 92 of 108 PageID 2447

PART I - CLAIMANT INFORMATION
 Beneficial Owner’s First Name                    MI                        Beneficial Owner’s Last Name

Co-Beneficial Owner’s First Name                   MI                       Co-Beneficial Owner’s Last Name

Entity Name (if claimant is not an individual)

Representative or Custodian Name (if different from Beneficial Owner(s) listed above)

Address 1:

Address 2:

City                                                   State                 ZIP

Foreign Province                                       Foreign Country

Day Phone                                              Evening Phone

Email Address

Account Number:


 Specify one of the following:
 c Individual(s) c Corporation         c UGMA Custodian            c IRA c Partnership          c Estate
 c Trust
 c Other:

 Enter Taxpayer Identification Number below for the Beneficial Owner(s).
 Social Security No. (for individuals)                   or Taxpayer Identification No.
                                                           (for estates, trusts, corporations, etc.)


PART II - TRANSACTIONS IN HIIQ CLASS A COMMON STOCK (HIIQ)

Beginning Holdings:
A. State the total number of shares of HIIQ Class A Common Stock (HIIQ)
   owned at the close of trading on August 4, 2017, long or short (must be
   documented).




                                                               Continued on next page…

                                                        -4-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 93 of 108 PageID 2448



Purchases:
B. Separately list each and every purchase of HIIQ Class A Common Stock (HIIQ) during the period from
   August 4, 2017 and December 8, 2017, inclusive, and provide the following information (must be
   documented):

                                  Number of                       Total Cost
                                 HIIQ Class A                     (Excluding
             Trade Date            Common                        Commissions,
       (List Chronologically)    Stock (HIIQ)                     Taxes, and  Transaction Type
         (Month/Day/Year)         Purchased           Price         Fees)          (P/R)*




*P – Purchase, R – Received (Transfer-In)

Sales:
C. Separately list each and every sale of HIIQ Class A Common Stock (HIIQ) during the period from August 4,
    2017 and December 8, 2017, inclusive and provide the following information (must be documented):

                                                                   Amount
                                  Number of                        Received
                                 HIIQ Class A                     (Excluding
             Trade Date            Common                        Commissions,
       (List Chronologically)    Stock (HIIQ)                     Taxes, and  Transaction Type
         (Month/Day/Year)         Purchased          Price          Fees)          (S/D)*




*S – Sale, D – Delivery (Transfer-Out)


 Ending Holdings:
 D. State the total number of HIIQ Class A Common Stock (HIIQ) owned at the
     close of trading on December 8, 2017, long or short (must be documented).
If additional space is needed, attach separate, numbered sheets, giving all required information,
substantially in the same format, and print your name and Social Security or Taxpayer Identification
number at the top of each sheet.
                                                                   Continued on next page


                                                    -5-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 94 of 108 PageID 2449


PART III – SCHEDULE OF TRANSACTIONS IN HIIQ CLASS A COMMON STOCK CALL
  OPTIONS:

A. At the beginning of trading on August 4, 2017, the following Call Options on HIIQ Class A Common Stock
   were owned:

                                                                                Amount Paid,
    Date of                                                         Purchase                                    Exercised
                     No. of           Expiration    Strike                       Excluding       [X]Expired
  Transaction                                                       Price Per                                     Date
                    Contracts         (MMYY)        Price                       Taxes, Fees &    [E]xercised
  (MMDDY)                                                           Contract                                   (MMDDYY)
                                                                                Commissions




B. Purchases: Purchases, including by way of exchange, conversion, or otherwise from August 4, 2017 to
   December 8, 2017, inclusive, of Call Options on HIIQ Class A Common Stock (must be documented):

                                                                                 Amount Paid,
     Date of                                                        Purchase                                    Exercised
                     No. of           Expiration    Strike                        Excluding      [X]Expired
   Transaction                                                      Price Per                                     Date
                    Contracts         (MMYY)        Price                        Taxes, Fees &   [E]xercised
   (MMDDY)                                                          Contract                                   (MMDDYY)
                                                                                 Commissions




C.    Sales: Sales of Call Options on HIIQ Class A Common Stock in which Call Options were purchased
between August 4, 2017 and December 8, 2017, inclusive (must be documented):

            Date of           No. of           Expiry                     Sale Price Per     Amount Received,
                                                              Strike
          Transaction:        Option           Date:                         Option        Exclusive of Taxes, Fees
                                                              Price:
         (mm/dd/yyyy)        Contracts        (mm/yy)                       Contract           & Commissions




D.   At the beginning of trading on December 8, 2017 the following Call Options written on HIIQ Class A
Common Stock were open:

                                                                       Amount Received,
                                                                                                          Exercised
         No. of          Expiration       Strike        Price Per      Excluding Taxes,    [X]Expired
                                                                                                            Date
        Contracts        (MMYY)           Price         Contract            Fees &         [E]xercised
                                                                                                         (MMDDYY)
                                                                        Commissions




If additional space is needed, attach separate, numbered sheets, giving all required information,
substantially in the same format, and print your name and Social Security or Taxpayer Identification
number at the top of each sheet.                                Continued on next page


                                                             -6-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 95 of 108 PageID 2450

PART IV – SCHEDULE OF TRANSACTIONS IN HIIQ CLASS A COMMON STOCK PUT
  OPTIONS:

A. At the beginning of trading on August 4, 2017, the following Put Options on HIIQ Class A Common Stock
   were owned:

                                                                                 Amount Paid,
    Date of                                                         Purchase
                     No. of           Expiration    Strike                        Excluding       [X]Expired    Assign Date
  Transaction                                                       Price Per
                    Contracts         (MMYY)        Price                        Taxes, Fees &    [A]ssigned   (MMDDYY)
  (MMDDY)                                                           Contract
                                                                                 Commissions




B. Sales: Written (sold) Put Options on HIIQ Class A Common Stock from August 4, 2017 to December 8,
   2017, inclusive (must be documented):

                                                                                   Amount
    Date of                                                         Sale Price     Received,
                     No. of           Expiration    Strike                                        [X]Expired    Assign Date
  Writing/Sale                                                         Per        Excluding
                    Contracts         (MMYY)        Price                                         [A]ssigned   (MMDDYY)
  (MMDDY)                                                           Contract     Taxes, Fees &
                                                                                 Commissions




C.    Purchases: Purchases of Put Options on HIIQ Class A Common Stock that were written between
August 4, 2017 and December 8, 2017, inclusive (must be documented):

            Date of           No. of           Expiry                     Price Paid Per   Aggregate Cost, Exclusive
                                                              Strike
          Transaction:        Option           Date:                          Option           of Taxes, Fees &
                                                              Price:
         (mm/dd/yyyy)        Contracts        (mm/yy)                       Contract             Commissions




D.   At the beginning of trading on December 8, 2017 the following Put Options written on HIIQ Class A
Common Stock were open:

                                                                       Amount Received,
                                                                                                         Exercised
         No. of          Expiration       Strike        Price Per      Excluding Taxes,    [X]Expired
                                                                                                           Date
        Contracts        (MMYY)           Price         Contract            Fees &         [A]ssigned
                                                                                                        (MMDDYY)
                                                                        Commissions




If additional space is needed, attach separate, numbered sheets, giving all required information,
substantially in the same format, and print your name and Social Security or Taxpayer Identification
number at the top of each sheet.                                Continued on next page


                                                             -7-
  Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 96 of 108 PageID 2451

                                                 Certification

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION I (WE)
PROVIDED ON THIS PROOF OF CLAIM AND RELEASE FORM IS TRUE, CORRECT AND
COMPLETE. BY EXECUTING THIS CERTIFICATION, I (WE) ACKNOWLEDGE AND AGREE TO BE
BOUND BY THE RELEASE SET FORTH IN THE NOTICE AND DESCRIBED IN PARAGRAPH 7 OF
CLAIMANT’S STATEMENT ABOVE.

I (We) further certify that I am (we are) NOT subject to backup withholding under the provisions of Section
3406 (a)(1)(c) of the Internal Revenue Code because: (a) I am (We are) exempt from backup withholding, or (b)
I (We) have not been notified by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the I.R.S. has notified me (us) that I am (we are) no longer
subject to backup withholding.

NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike out the
language that you are not subject to backup withholding in the certification above.


                                     Signature of Claimant (If this claim is being made
                                     on behalf of Joint Claimants, then each must sign)


                                     ________________________________________
                                     (Signature)


                                     ________________________________________
                                     (Signature)

                                     ________________________________________
                                     (Capacity of person(s) signing, e.g. beneficial
                                     purchaser(s), executor, administrator, trustee, etc.)
                                     (See Item 2 on Page 2 for instructions)


Date: ____________________

THIS PROOF OF CLAIM AND RELEASE MUST BE SUBMITTED NO LATER THAN
_______________, 2020, AND MUST BE MAILED TO:

                            In re Health Insurance Innovations Securities Litigation
                                 c/o Epiq Class Action & Claims Solutions, Inc.
                                                 P.O. Box 2838
                                           Portland, OR 97208-2838
                                      www.HIIQSecuritiesLitigation.com

A Proof of Claim and Release received by the Claims Administrator shall be deemed to have been submitted
when posted, if mailed by _________, 2020, and if a postmark is indicated on the envelope and it is mailed first
class and addressed in accordance with the above instructions. In all other cases, a Proof of Claim and Release
shall be deemed to have been submitted when actually received by the Claims Administrator.


                                                       -8-
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 97 of 108 PageID 2452

                                     REMINDER CHECKLIST

o Please be sure to sign this Proof of Claim and Release. If this Proof of Claim and Release is submitted
  on behalf of joint claimants, then both claimants must sign.

o Please remember to attach supporting documents. Do NOT send any stock certificates. Keep copies of
  everything you submit.

o Do NOT use highlighter on the Proof of Claim and Release or any supporting documents.

o If you move after submitting this Proof of Claim and Release, please notify the Claims Administrator of
  the change in your address.




                                                  -9-
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 98 of 108 PageID 2453




                     EXHIBIT B
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 99 of 108 PageID 2454




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION




      IN RE HEALTH INSURANCE INNOVATIONS
      SECURITIES LITIGATION                                    Case No. 8:17-cv-02186-TPB-SPF




                  [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL
                                    WITH PREJUDICE

             This matter came before the Court for hearing pursuant to this Court’s Order Granting

      Preliminary Approval of Settlement dated ______________, 2020 (“Preliminary Approval

      Order”), on the application of the Settling Parties for approval of the Settlement set forth in the

      Stipulation of Settlement dated June 22, 2020 (the “Stipulation”), and following a hearing on

      _______, 2020 before this Court to consider the applications of the Settling Parties. The Court

      having considered all papers filed and proceedings held herein, and having received

      declarations attesting to the mailing of the Notice and the publication of the Summary Notice

      in accordance with the Preliminary Approval Order, and good cause appearing therefore,

             IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

             1.      This Judgment incorporates by reference the definitions in the Stipulation, and

      all capitalized terms used herein shall have the same meanings set forth in the Stipulation

      unless set forth differently herein.

             2.      This Court has jurisdiction over the subject matter of the Action and over all



                                                      1
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 100 of 108 PageID 2455




       parties to the Action, including Settlement Class Members.

              3.      The Court hereby finds that the distribution of the Notice of Pendency and

       Proposed Settlement of Class Action and the publication of the Summary Notice as provided

       for in the Preliminary Approval Order constituted the best notice practicable under the

       circumstances – including individual notice to all Settlement Class Members who could be

       identified through reasonable effort – of those proceedings and of the matters set forth therein,

       including the proposed Settlement, to all Persons entitled to such notice, and said notice fully

       satisfied the requirements of Federal Rule of Civil Procedure 23, the requirements of due

       process, and any other applicable law.

              4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby

       grants final certification of the Settlement Class consisting of all Persons or entities who

       purchased or otherwise acquired HIIQ Class A Common Stock (trading symbol HIIQ) or

       exchange-traded Call Options on HIIQ Class A Common Stock, and all Persons who sold

       (wrote) exchange-traded Put Options on HIIQ Class A Common Stock between August 4, 2017

       and September 11, 2017, inclusive. Excluded from the Settlement Class are Defendants, all

       current or former directors and officers of Health Insurance Innovations, Inc., each of their

       respective family members, and any affiliates controlled or owned by any of these excluded

       individual and/or entities. Also excluded from the Settlement Class are those Persons who

       timely and validly request exclusion from the Settlement Class pursuant to the Notice sent to

       potential Settlement Class Members as provided in the Court’s Preliminary Approval Order.

       A list of such Persons who filed timely, completed and valid requests for exclusion from the

       Settlement Class is attached hereto as Exhibit 1.



                                                      2
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 101 of 108 PageID 2456




               5.      With respect to the Settlement Class, the Court finds that, solely for purposes

       of effectuating the Settlement, the prerequisites for a class action under Rules 23(a) and (b)(3)

       have been satisfied. The members of the Settlement Class are so numerous that joinder of all

       Settlement Class Members in the class action is impracticable and there are questions of law

       and fact common to the Settlement Class which predominate over any individual questions.

       The claims of Lead Plaintiff are typical of the claims of the Settlement Class and Lead Plaintiff

       and his counsel have fairly and adequately represented and protected the interests of the

       Settlement Class Members. A class action is also superior to other available methods for the

       fair and efficient adjudication of the controversy, considering: (a) the interests of the members

       of the Settlement Class in individually controlling the prosecution of the separate actions; (b)

       the extent and nature of any litigation concerning the controversy already commenced by

       members of the Settlement Class; (c) the desirability or undesirability of continuing the

       litigation of these claims in this particular forum; and (d) the difficulties likely to be

       encountered in the management of the class action.

               6.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes

       of settlement only, Lead Plaintiff Robert Rector is certified as representative for the Settlement

       Class and Lead Counsel Kahn Swick & Foti, LLC is appointed as class counsel for the

       Settlement Class.

               7.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

       approves the Settlement and finds that said Settlement, and all transactions preparatory and

       incident thereto, is, in all respects, fair, reasonable, adequate to, and in the best interests of, the

       Lead Plaintiff, the Settlement Class, and each of the Settlement Class Members, based on,



                                                         3
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 102 of 108 PageID 2457




       among other things: the Settlement resulted from arm’s-length negotiations between the

       Settling Parties and/or their counsel; the amount of the recovery for Settlement Class Members

       being within the range of reasonableness given the strengths and weaknesses of the claims and

       defenses thereto and the risks of non-recovery and/or recovery of a lesser amount than is

       represented through the Settlement by continued litigation through all pretrial, trial and

       appellate procedures; the recommendation of the Settling Parties. All objections to the

       proposed Settlement, if any, are overruled in their entirety. Accordingly, the Settlement is

       hereby approved in all respects and shall be consummated in accordance with its terms and

       provisions. The Parties are hereby directed to perform the terms of the Stipulation.

              8.      Pursuant to Federal Rule of Civil Procedure 23(c)(3), all Settlement Class

       Members who have not filed timely, completed and valid requests for exclusion from the

       Settlement Class are thus Settlement Class Members who are bound by this Order and Final

       Judgment and by the terms of the Stipulation.

              9.      Except as to any individual claim of those Persons who validly and timely

       requested exclusion from the Settlement Class, the Action and all claims contained therein, as

       well as all of the Released Claims, are dismissed with prejudice as against each and all of the

       Released Persons, including all Defendants. Lead Plaintiff and the Settlement Class will not

       make applications against any Released Person, and Defendants will not make applications

       against Lead Plaintiff or the Settlement Class, for fees, costs, or sanctions pursuant to Rule 11,

       Rule 37, Rule 45 or any other court rule or statute, with respect to any claims or defenses in

       this Action or to any aspect of the institution, prosecution, or defense of this Action.

              10.     Upon the Effective Date, each and all of the Settlement Class Members



                                                       4
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 103 of 108 PageID 2458




       (including Lead Plaintiff) and anyone claiming through or on behalf of any of them, and

       Plaintiff’s Counsel shall be deemed to have, and by operation of the Order and Final Judgment

       shall have, fully, finally, and forever waived, released, relinquished, discharged, and dismissed

       all Released Claims against all Released Persons, and shall forever be barred and enjoined

       from commencing, instituting, intervening in or participating in, prosecuting or continuing to

       prosecute any action or other proceeding in any court of law or equity, arbitration tribunal, or

       administrative forum, or other forum of any kind or character (whether brought directly, in a

       representative capacity, derivatively, or in any other capacity), that asserts any of the Released

       Claims against any of the Released Persons, regardless of whether such Settlement Class

       Member executed and delivered a Proof of Claim and Release, and whether or not such

       Settlement Class Member shares in the Settlement Fund. All Settlement Class Members

       (including Lead Plaintiff) are bound by paragraph 5.1 of the Stipulation and are hereby forever

       barred and enjoined from taking any action in violation of that provision.

               11.     Upon the Effective Date, each of the Defendants shall be deemed to have, and

       by operation of the Order and Final Judgment shall have, fully, finally, and forever released,

       relinquished, and discharged Lead Plaintiff, each and all of the Settlement Class Members, and

       Plaintiff’s Counsel from all Settled Defendants’ Claims, and shall be forever barred and

       enjoined from commencing, instituting, intervening in or participating in, prosecuting or

       continuing to prosecute any action or other proceeding in any court of law or equity, arbitration

       tribunal, or administrative forum, or other forum of any kind or character (whether brought

       directly, in a representative capacity, derivatively, or in any other capacity), that asserts any of

       the Settled Defendants’ Claims against Lead Plaintiff, each and all of the Settlement Class



                                                        5
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 104 of 108 PageID 2459




       Members, and Plaintiff’s Counsel.

              12.     The terms of 15 U.S.C. § 78u-4(f)(7) shall apply to this Settlement, including

       that any person is permanently barred, enjoined, and restrained from commencing, prosecuting,

       or asserting any Barred Claims against any of the Released Persons, whether as claims, cross-

       claims, counterclaims, third-party claims, or otherwise, and whether asserted in the Litigation

       or any other proceeding, in this Court, in any federal or state court, or in any other court,

       arbitration proceeding, administrative agency, or other forum in the United States or elsewhere.

       This bar order shall be the broadest permitted under 15 U.S.C. § 78u-4(f)(7), but shall not

       release any claim by Defendants for insurance coverage, nor shall it bar shareholder derivative

       claims to the extent such derivative claims are permitted under the terms of ¶1.19 of the

       Stipulation of Settlement.

              13.     Neither the Plan of Allocation submitted by Lead Counsel nor any portion of

       this Order regarding the attorneys’ fee and expense application shall in any way disturb or

       affect the finality of any other portion of this Order and Final Judgment, nor delay the Effective

       Date of the Stipulation, and each shall be considered separate for the purposes of appellate

       review of this Order and Final Judgment.

              14.     Neither the Stipulation nor the Settlement contained therein, nor any act

       performed or document executed pursuant to or in furtherance of the Stipulation or the

       Settlement: (a) is or may be deemed to be or may be used as an admission of, concession or

       evidence of, the validity of any Released Claim, the truth of any fact alleged in the Action, the

       deficiency of any defense that has been or could have been asserted in the Action, any damages

       allegedly suffered by Lead Plaintiff, the Settlement Class, or anyone else, or of any alleged



                                                       6
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 105 of 108 PageID 2460




       wrongdoing, liability, negligence, or fault of any Released Person; or (b) is or may be deemed

       to be or may be used as an admission, concession or evidence of, any fault or misrepresentation

       or omission of, including with respect to any statement or written document attributed to,

       approved or made by, any Released Person in any civil, criminal, administrative, or other

       proceeding before any court, administrative agency, arbitration tribunal, or other body; or (c)

       is admissible in any proceeding except an action to enforce or interpret the terms of the

       Stipulation, the Settlement contained therein, and any other documents executed in connection

       with the performance of the agreements embodied therein. Any Released Person may file the

       Stipulation and/or the Order and Final Judgment in any other action or other proceeding that

       may be brought against them in order to support a defense, argument, or counterclaim based

       on principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar

       or reduction, or any other theory of claim preclusion or issue preclusion or similar defense,

       argument, or counterclaim.

              15.     Without affecting the finality of this Order and Final Judgment in any way, this

       Court hereby retains continuing jurisdiction over: (a) implementation of this Settlement;

       (b) disposition of the Settlement Fund; (c) all Parties hereto for the purpose of construing,

       enforcing and administering the Stipulation and this Order and Final Judgment; (d) any other

       matters related to finalizing the Settlement and distribution of the proceeds of the Settlement.

              16.     After completion of the processing of all claims by the claims administrator, the

       Escrow Agent shall disburse the Net Settlement Fund in accordance with the Stipulation and

       Plan of Allocation without further order of this Court.

              17.     The Court finds that, during the course of the Action, the parties and their



                                                      7
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 106 of 108 PageID 2461




       respective counsel at all times complied with the requirements of Federal Rule of Civil

       Procedure 11.

              18.      Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil

       Procedure, the Court finds and concludes that due and adequate notice was directed to all

       Settlement Class Members advising them: (a) that Lead Counsel would seek an award of

       attorneys’ fees of up to 33 1/3% of the Settlement Fund and reimbursement of expenses

       incurred in connection with the prosecution of the Action not to exceed $315,000.00; and (b)

       that Settlement Class Members had a right to object to such application(s). A full and fair

       opportunity was given to all Persons who are Settlement Class Members to be heard with

       respect to the application for the award of attorneys’ fees and expenses. The Court finds and

       concludes that the requested fee award is reasonable and awards attorneys’ fees of ______%

       percent of the Settlement Fund, plus reimbursement of expenses in the amount of $______,

       both to be paid from the Settlement Fund pursuant to the terms of the Stipulation within 5

       business days after entry of this Order.

              19.      Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil

       Procedure, the Court finds and concludes that due and adequate notice was directed to all

       Settlement Class Members advising them of the Plan of Allocation and of their right to object,

       and a full and fair opportunity was given to all Settlement Class Members to be heard with

       respect to the Plan of Allocation. The Court finds that the formula for the calculation of the

       claims of Authorized Claimants, which is set forth in the Notice sent to Settlement Class

       Members, provides a fair and reasonable basis upon which to allocate among Settlement Class

       Members the proceeds of the Settlement Fund established by the Stipulation, with due



                                                     8
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 107 of 108 PageID 2462




       consideration having been given to administrative convenience and necessity. The Court

       hereby finds and concludes that the Plan of Allocation set forth in the Notice is in all respects

       fair and reasonable and the Court hereby approves the Plan of Allocation.

              20.     The Court hereby dismisses with prejudice this Action in its entirety and all

       Released Claims against each and all Released Persons without costs as to any of the Settling

       Parties as against the others.

              21.     In the event that the Settlement does not become Final in accordance with the

       terms of the Stipulation or the Effective Date does not occur, this Order and Final Judgment

       shall be rendered null and void to the extent provided by and in accordance with the Stipulation

       and shall be vacated. In such event, all orders entered, and releases delivered in connection

       herewith shall also be null and void to the extent provided by and in accordance with the

       Stipulation.

              22.     This Order and Final Judgment is a final judgment in the Action as to all claims

       asserted. The Court finds, for purposes of Rule 54(b) of the Federal Rules of Civil Procedure,

       that there is no just reason for delay in the entry of this Order and Final Judgment and expressly

       directs immediate entry of judgment by the Clerk of the Court as set forth herein.




        DATED: ______________
                                            THE HONORABLE THOMAS P. BARBER
                                            UNITED STATES DISTRICT JUDGE




                                                       9
Case 8:17-cv-02186-TPB-SPF Document 150-1 Filed 06/22/20 Page 108 of 108 PageID 2463




                      Exhibit 1 – Exclusions from Settlement Class




                                              10
